Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 1 of 47




   I{OTICE OF REMOVAL


     EXHIBIT A
                  Part 3 of 5
        Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 2 of 47
:li

                                                                        ¡':

                                                                        ê




                   IN THE SUPER.IOR COURT OF'THE VIRGIN ISLANDS
                               DIVISION OF ST. THOMAS
       ALAN HELMAN; MARJORIE HELMAN;
       LEPONT PALM BEACH, LLC;
                                                              sT-19-CV-36
       MAURiCE KASPY; LIBORIO PTAZZA;
       TROY HAMMOND; and TIMOTHY AKER,
                                                             COMPLEX CASE DIVISION
                                    Plaintiffs,              CLASS ACTTON COMPLAINT
           vs.,

                                                             JURY TRIAL DEMANDED
       MARzuOTT INTERNATIONAL, INC., a Maryland
       corporation; THE zuTZ-CARLTON HOTEL
       COMPANY, LLC, a Delaware corporation;
       RC HOTELS (VIRGIN ISLANDS), INC., a U.S.                                                      *n
       Virgin Islands corporation; THE RITZ-CARLTON
                                                                                         an
                                                                                         c:
                                                                                               --¡
                                                                                               (o
       CLUB, ST. THOMAS, INC., a U.S. Virgin Islands                                      \/
                                                                                         iïl
                                                                                               fÎì
                                                                                               cÍl
                                                                                                     f-rl
      corporation; RC ST. THOMAS, LLC, a U.S. Virgin                                     ;::    I
                                                                                                     i.,
                                                                                         c:ì   Lrl   ,'.i
      Islands limitecl liability company; MARzuOTT                                       :T:
                                                                                               -î,   ----   :.
      VACATIONS WORLDWIDE CORPORATION, A                                                             -i¿
                                                                                         a:.
      Delaware corporation; MARRIOTT OWNERSHIP
                                                                                                     ll,
      RESORT'S, INC., a Delaware corporation; RITZ-
      CARLTON MANAGEMENT COMPANY, LLC, A
                                                                                   l
      Delaware limited liability company; THE zuTZ-
      CARLTON DEVELOPMENT COMPANY, INC., A
      Delaware corporation; COBALT TRAVEL
      COMPANY, LLC, INC., a Delaware limited liability
      compa.ny; THE LiON & CROWN TRAVEL CO.,
      LLC, a Delaware limited liability çompany;
      the NORTH AMERICAN TRUST, a land trust
      organized under Florida law; and DOES 1-50,

                                    Defendants,



      TO      RITZ-CARLTON MANAGEMENT CO., LLC, a Delawøre LLC
              THE PRENTICE.HALL CORPORATION SYSTEM, INC,
              25l LITTLE FALLS DRIYE
              WTLMING"|ON, DE 19808

              Pursuant to 5 V.I.C. $ 4911 and within the time limited by law pursuant to V.I. Crv. P.
       Rulp 4 Sumrnons and Service of Process and Rur-e 12(a). (a) Time to Serve a Responsive
      Pleading (see page 2) you are hereby required to appear before this Court and answer to a
       complaint filed against you in this action and in case of your failure to appear or answeï,
      judgment by default will be taken against you as demanded in the complaint, for damages.
   Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 3 of 47

                                                                      íi
                                                                      t




Wlrnnss MY HAND AND THE SN¡.I           OF.THIS COUNI THrs¿
                                                                 -
                                                              .r-vL
                                                                      DAY oF   FnsRuany 2019.


                                                                  ESTRELLA H. GEORGE
                                                              '   :   Clerk of the Court


  RUSSELI-          ATE,
 The Pate Law Firm
 P.O, Box 890, St. Thornas, USVI00804
 340.777.7283 Office
 8S8.889. 1132 Fax
 Pate@SunLawVLcom
 Sunl-awVI@gmail.com
V.l. Bar No:   1   124




NOTE: The defendant, if served personally, is required to file his answer or other defense with
the Clerk of this Court, and to serve a copy thereof upon the plaintiff s attorney within twenty-
one (21) days after selice of this surnmons, excluding the date of service. The defendant, if
served by publication or be personal service outside of the jurisdiction, is required to file his
answer or other defense with the Clerk of this Court, and to serve â copy thereof upon the
attorney for the plaintiff within thifty (30) days after the completion of the period of publication
or personal service outside of the jurisdiction.




V.I. Civ. Pro. Rule 12.
DEFENSES AND OBJECTIONS: WHEN AND HOW PRESENTED,' MOTION FOR
JUDGMENT ON THE PLEADINGS; CONSOLIDATING MOTIONS; WAIVING L].fiFlíNSrtï;,
PRETRAL HEARING
(a) Time to Serve a Responsive Pleading.
    (1) In General. Unless another time is specifiecl by this rule or a statute of the Virgin
    Islands, the time for serving a responsive pleading is as follows:
        (A) A defendant served with the summons and complaint within the Virgin Islands
        must serve a responsive pleading within 2I days after being served,
       t...1
       (C) A defendant selecl I...] bV surnmons and complaint bymail requiring a return
       receipt [...] within 30 days fi'om the date the defendant received the process.
     Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 4 of 47

                          'i




.;                                 :slJllttltßNS
             IN THE SUPERIOR COURT OF THE VIRGIN ISLANDS
                                 DIVISION OF ST. THOMAS

 ALAN I{ELMAN; MARJORIE HELMAN;
 LEPONT P+LM BEACH, LLC;                                sT-19-CV-36
 MAURICE KASPY; LIBORIO PTAZZA;
 TROY iIAMMCIND; and TIMOTHY AKER,
                                                        COMPLEX CASE DIVISION
                               Plaintiffs,              CLASS ACTION COMPLAINT
      vs.
                                                        JURY TRIAL DEMANN,ED
 MARzuOTT INTERNATIONAL, INC., a Maryland
 corporation; TIIE RITZ-CARLTON HOTEL
 COMPANY, LLC, a Delaware corporation;
 RC I-IOTELS (VIRGIN ISLANDS), INTC., a U.S.
 Virgin Islands corporation; THE zuTZ-CARLTON
 CLUB, ST. THOMAS, INC., a U.S. Virgin Islands
 corporation; RC ST. THOMAS, LLC, aU.S. Virgin
Islands lirnited liability company; MARRIOTT
VACATIONS WORLDWIDE CORPORATION, A
Delaware corporation; MARRIOTT OWNERSHIP
RESORTS, INIC., a Delaware corporation;;RITZ-
CARLTON MANAGEMENT COMPANY, LLC, A
Delaware limited liability company; THE RiTZ-
CARLTON DEVELOPMENT COMPANY, INC., A
Delaware corporation; COBALT TRAVEL
COMPANY, LLC,JNC., a Delaware limited liability
company; THE LION & CROWN TRAVEL CO.,
LLC, aDelaware limited liability company;
the NORTH AMEzuCAN TRUST, a land trust
orgatljzed under Florida law; ancl DOES 1-50,

                               Defendants



TO      THE RITZ-CARLTON I{orEL COMPANY, LLC, a Delaware corporation;
        THE CORPORATION TRUST COMPANY
        1209 ORANGE ST.
        WILMINGTON, DE 19801

        Pursuant to 5 V.I.C. $ 4911 and r.vithin the tirne limited by lawpursuant to V.L Clv. P.
 Rulp 4 Summons and Service of Process and Rulp 12(a). (a) Time to Serve a Responsive
Pleading (see page 2) you are hereby required to appear before this Court and answer to a
 complaint filed against you in this action ancl in oase of your f'ailure to appear or answer,
judgment by default will be taken against you as demanded in the complaint, for damages.
   Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 5 of 47

                                                                     s




WlrNBss My          HAND AND THE
                                                              *# DAY
                                   Snal oF THIS Counr rHIST¿.'î:;        OF FeSnUA.nv 2019:;



                                                               ESTRELLA I{. GEORGE
                                                                     Clerk of the'Gogrt
                                                                               :4.;




                B                                              By
The Pate Law Firm
P/o.t;" gé0, st. Thomas, USVI ooSo4
 340.177,7283 Offìce
 888.889.ll32Fax
                         '
Pate@SunLawVI.com
SunLawVI@grnail.corn
V.L Bar No: I 124




NOTE: The defendant, if served personally, is required to file his answer or other defense with
the Clerk of this Court, and to selve a copy thereof upon the plaintiffls âttorney within twenty-
one (21) days after service of this surnmorls, excluding the date of service. The defendarú., if
served by publication or be personal service outside of the jurisdiction, is required to file his
answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the
attorney fbr the plaintiff within thifiy (30) days after the completion of the period of publication
or personal service outside of the jurisdiction.




V.I. Civ. Pro. Rule 12.
DEFENSES AND OßJECT'IONS: WHEN AND HOW PRESENTE'D; MOTION FOR
JUDGMENT ON THE PLEADINGS; CONSOLIDATING MOTIONS; WATVING ÐEþ:ENS.ES;
PRETRIAL I-IEARING
(a) Time to Serve a Responsive Pleading.
    (1) ln General. Unless another time is specified by this rule or"a statute of the Virgin
    Islancls, the time for serving a responsive pleading is as follows:
         (A) A defbnclant served with the summons and complaint within the Virgin Islands
         must serve a responsive pleading within 21 days after being served.
        t...1
        (C) A defendant seled t....1 by summons and compiaint by mail requiring a return
        receipt l. ..] within 30 days from the date the defendant received the process.
  Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 6 of 47




              IT.{   THE SUPERIOR COURT OF.THE VIRGIN ISLANDS
                               DIVISION OF ST. THOMAS

ALAN I{ELMAN; MARJORIE HELMAN;
LEPONT PALN{ BEACH, L]-C;
                                                       sT-19-CV-36
MAURICE KA$PY; LIBORIO PTAZZA;
TROY HAMMOND; and TIMOTHY AKER,                       COMPLEX CASE DIVISION
                 "i' ':-:'   Plaintiffs,              CLASS ÄCTION COMPLÄINT
      vsjl:

                                                      JURY TRIÄL DEMANDED
 MARRIOTT INTERNATIONAL, INC., a Maryland
 corporation; THE RITZ-CARLTON HOTEL
                                                                                 <n      (J'          !1
                                                                                                     .^Ì
 COMPANY, LLC, a Delaware corporation;
                                                                                                 |-'l        i
RC HOTELS (VIRGIN iSLANDS), fNiC., a U.S.                                                        I

                                                                                 ¡-l     æ
Virgin Islands corporation; THE zuTZ-CARLTON                                      7tr
 CLUB, ST. THOMAS, fNC., a U.S. Virgin Islands                                    Au1
                                                                                  -:-i
                                                                                                     i-i:
                                                                                                     .._t_
corporation;RC ST. THOMAS, LLC,aU.S. Virgin                                       '<t
                                                                                                     ..í:

Islands limited liability gompany; MARzuOTT                                       r::,
                                                                                  (*      tr-        i,:
                                                                                                     I
VACATIONS WORLDV/IDE CORPORATION, A                                               7.i,    ,J          r-
                                                                                    ,     :_fl        \,-..,'
Delaware corporation; MARRIOTT OWNERSHIP
RESORTS, INC., a Delaware corporation; RITZ-
CARLTON MANAGEMENT COMPANY,LLC, A
Delaware limited liability cornpany; THE RITZ-
CARLTON DEVELOPMENT COMPANY, INC., A
Delaware corporation; COBALT TRAVEL
COMPANY, LLC, INC., a Delaware limited liabiiity
company; THE LION & CROWN TRAVEL CO,,
LLC, a Delaware limited liability company;
the NORTH AMERiCAN TRUST, a land trust
organized under Florida law; and DOES 1-50,

                             Defendants.



TO:       THE LION & CROWN TRAVEL CO., LLC, a Delaware LLC
          THE PRENTICE,-F{ALL CORPORATION SYSTEM, INC.
          251LTTTLE FALLS DRIVE
          WILMiNGTON, DE 19808

         Pursuantto 5 V.LC. $ 4911 and within the time limited by law pursuant to V.l. Crv. P.
 Rulp 4 Summons and Service of Process and Rwe 12(e). (a) Tíme to Serve a Responsive
Pleading (see page 2) you are hereby required to appear befbre this Court and answer to a
 complaint fìled against you in this action and in case of your failure to appear or answer,
judgment by default will be taken against you as demanded in the complaint, for damages.
     Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 7 of 47




                                                              ¿rw.
  WrrNnss My HAND AND THE Snal oF THIS Counr             ruls*P, ' "ÞAy on Fnsnuanv         2019
                                                                                 .ì!




                                                                 ESTRETLA H,"GEORGE
                                                                       Clerk of the Cpurt



   The Pate Law Firrn
   P.O. Box.890, St. Thomas, USVI 00804
   340.771.7283 Office
   888,889.1 132 Fax
   Pate@SunLawVI.com
   SunlawVl@gmail.com
   V.I. BarNo: 1124




  NOTE: The defendant, if served personally, is required to file his answer or other defense with
  the Clerk of this Court, and to serve a copy thereof upon the plaintiffls attorney within twenty-
  one (21) days after service of this summons, excluding the date of service. The defendant, if
  served by publication or be personal service outside of the jurisdiction, is required to file his
  anslver or other defense with the Clerk of this Court, and to serve a copy thereof upon the
  attorney fbr the plaintiff within thirty (30) days after the completion of the period of publication
  or personal seruice outside of the jurisdiction.




  V.I. Civ. Pro. Rule   12.
   DEFENSES AND OBJECTIONS,, WITEN AND HOW PRESENTED; MOTION FOR
"' JUDGMENT ON THE PLEADINGS; CANSOLIDATING MOTIONS; IryAIVING ÐÆF,ENS'fi:'i;
   PRETRIAL I]EARING
   (a) Time to Serve a Responsive Pleading.
       (1) In General. lJnless another time is specified by this tule or a statute of the Virgin
       Islands, the time for serving a responsive pleading is as follows:
           (A) A defendant served with the summons and complaint within the Virgin Islands
           must sen¿e a responsive pleading within 21 days after being served.
          tl
          (C) A defendant served 1...] bV suûtmons and cornplaint by mail requiring a return
          receipt [.. .] within 30 days from the date the defendant received the process.
        Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 8 of 47
rî.




                     I¡{ TITE SUPERIOR COURT OF THE VIRGIN ISLANDS
                 .     '              DIVISION O F ST. THOMAS
       ALAN HELMA}II MARJORIE HELMAN;
       LEPONT PALIVI BEACH, LLC;
                                                             sT-19-CV-36
       MAUzuCE I(ASPY; LIBORIO PIAZZA;
       TROY I'IAMMOND;    and TIMOTHY AKER,
               '     t -.                                    COMPLEX CASE DIVISION
                                    Plaintiffs,              CLASS ACTION COMPLAINT
           vs.

                                                             JURY TRIAL DEMANDED
       MARRIOTT INTERNATIONAL, INC., a Maryland
       corporation; THE RITZ-CARLTON HOTEL
       COMPANY, LLC, a Delaware corporation;
       RC HOTELS (VIRGIN ISLANDS), INC., a U.S.
       Virgin Islands corporation; THE zuTZ-CARLTON
       CLUB, ST. THOMAS,INC., a U.S. Virgin Islands
       corporation; RC ST. THOMAS, LLC, aU.S. Virgin
       Islands limited liability company; MARRIOTT
       VACATIONS WORLDWIDE CORPORATION, A
       Delaware corporation; MARRIOTT OWNERSHiP
      RESORTS, INC., a Delaware corporation; RITZ-
       CARLTON MANAGEMENT COMPANY, LLC, A
      Delaware limitecl liability company; TI-IE RITZ-
      CARLTON DEVELOPMENT COMPANY, fNC., A
      Delaware corporation; COBALT TRAVEL
      COMPANY, LLC, INC., a Deiaware limited liability
      company; THE LION e CROWN TRAVEL CO.,
      LLC, a Delaware limited liability company;
      the NORTH AMERICAN TRUS'I, a land trusr
      organizecl under Florida law; and DOES i-50,

                                   Defendants.



      TO     COB.A.LT TRAVEL COMPANY,LLC,INC., ø Delaware LLC
             THE PRENTICE-HALL CORPORATION SYSTEM, INC,
             251I-ITTT-E FALLS DzuVE
             WILMINGTON, DE 19808

             Pursuant to 5 V.I.C. $ 4911 and within the time lirnited by law pursuanr to V.l. Clv. p.
      RuLB 4 Summons and Service of Process and Rui.n l2(n). (a) Time to Serve a Responsive
      Pleading (see page 2) you are hereby required to appear before this Court and answer to a
   complaint fìled against yott in this action and in case of your failure to appear or answer,
  judgment by default will be taken against you as demanded in the complaint, lor damages.
   Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19
                                                        '.::  Page 9 of 47
                                                                                                         1




                             4                                           |:
                                                                         d




WrrNnss My HAND AND THE          Su¡.1- oF THrs       CouRr rurs   .3,-rl'DÄY oR FnsRu.A.RY   2019


                                                                    ESTRELLA'H.{at
                                                                                   GEORGE
                                                                       Cierk ofihe Court


J. RUSSELL B.         ESQ.
The Pate Law Firm
P.O. Box 890, St. Thornas,   USVI00804
340.7'17."7283 Office
888.889. I 132 Fax
Pate@SunLawVI.com
SunLawVI@gmail.com
V.l, Bar No: t 124




NOTE: The defendant, if served personally, is required to file his answer or other defense with
the Clerk of this Couú, and to serve a copy thereof uponthe plaintiffs attomey within twenty-
one (2i) days after service of this summons, excluding the clate of seruice. The defendant, if
served by publication or be personal service outside of the jurisdiction, ís required to flle his
answer or other defense with the Clerk of this Court, and to serye a copy thereof upon the
attorney for the plaintiff within thirty (30) days after the completion of the periocl of publication
or personal service outside of the jurisdiction




V.I. Civ. Pro. Rule 12.
DEFENSES AND OBJECTIONS: WHEN AND HOW PRESENTED,, MOTION FOR
JUDGMENT ON THE PLEADINGS; CONSOLIDATING MOTIONS, WAIVING Þfipn&,StläSí
PRETRIAL HEARTNG
(a) Time to Serve a Responsive Pleading.
    (1) In General. Unless another time is sþecified by this rule or a statute of the Viigin         '


    Islands, the time for seling a responsive pleading is as follows:
        (A) A defendant served with the summons and complaint within the Virgin Islands
        must serve a responsive pleading within 27 days after being served.
        t..l                             :1       .

       (C) A defendant served 1..,] by sulnmons and complaint bymail requiring a return
       receipt [. ,. ] within 30 days from the date the defendant received the process.
      Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 10 of 47
:$
"s
\J



                    IN THE SUPERIOR COURT OF THE VIRGIN ISLANDS
                                    DIVISION OF ST. THOMAS
                        t,

     ALAN I"IELMAN,,MARJORIE HELMAN;
     LEPONT PALM BEACH, LLC;                               sT-19-CV-36
     MAURICE ts-ASPY; LIBORIO PIAZZA;
     TROY FIAMMQND; and TIMOTHY AKER,                      COMPLEX CASE DIVISION
                                  Plaintiffs,                       ACTION COMPLAINT
       .   VS.

                                                           JURY TRIAL DEMANDED
      MARRIOTT INTERNATIONAL, fl.lc., a Maryland
     corpomtion; THE RITZ-CARLTON HOTEL
      COMPANY, LLC, a Delaware colporation;
     RC HOTELS (VIRGIN ISLANDS), INC., a U.S.
     Virgin Islancls Çolporation; THE RITZ-CARLTON
     CLUB, ST. THOMAS, INC., a U.S. Virgin Islands
     corporation; RC ST. THOMAS, LLC, aU.S. Virgin
     Islands limited liability company; MARRIOTT
     VACATIONS TVORLDV/iDE CORPORATION, A
     Delaware corporation; MARRIOTT OWNERSHIP
     RESORTS, [NIC., a Delaware corporation; RITZ-
     CARLTON MANAGEMENT COMPANY, LLC. A
     Delaware limited liability company; THE zuTZ-
     CARLTON DEVELOPMENT COMPANY, TNC., A
     l)elaware corporation; COBALT TRAVEL
     COMPANY, LLC, INC,, a Delaware limited liability
     company; 'I'HE LION & CROWN TRAVEL CO.,
     LLC, a Delaware limited liability company;
     the NORTH AMERICAN TRUST, a land trust
     organized under Florida law; and DOES 1-50,

                                  Defendafis


     TO          MÄRRIOTT INTER¡IATIONAL, INC., ø Delawøre Corp.
                 'THE CORPORATION TRUST COMPANY
                  1209 ORANGE ST.
                 WILMINGTON, DE      19801

            Pursuant to 5 V.I.C. $ 4911 and within the time iimited by iaw pursuant to V.I. Crv. P.
      Rule 4 Summons and Service of Process and Rule 12(a). (a) Time to Serve a Responsive
     Pleading (see page 2) you are hereby required to appear before this Court and answer to a
      complaint filed against you in this action and in case of your failnre to appear or answer,
     judgment by default will be taken against yolr as demanded in the complaint, f-or damages.
     Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 11 of 47

                                       J:: 1
                                       i',                             *',                              ,å




WTTNnss MY HAND AND THE; SN,IT, OF THIS COURT THTS 5/4DAY oF                   Fnnriuanv 2019
                                               ::
                                                              --.ï:-
                                                                ESTRELI,A I[. GEORGE
                                                                       Clerk
                                                                                           :t

                           *.,,,,)".

       U
    The Pate Law Firm
                 -st.'it'o*us,
    P.õ.   B;;;õô,                     usvl         oo8o4
    340.77"1.7283 Office
    888.889.1 132    Fax               I



"   Pate@SunLawVl.com
    SunLawVI@gmail.com
    V.l. BarNo:     1124




             ,l
NOTE: The defendant, if serued porsonally, is required to file his answer or other defense with
the Cler'k of this Court, and to serve a copy thereof upon the plaintiff s attorney within twenty-
one (21) days after service of this summons, excluding the date of service. The defendant, if
served by publication or be personal service outside of the jurisdiction, is required to file his
answer or other defense with the Clerk of this Court, and to sewe a copy.thereof upon the
attorney for the plaintifT within thirfy (30) days after the completion of the periocl of publication
or personal service outside of the jurisdiction.




V.I. Civ. Pro. Rule 12.
DEFENSES AND OBJECTIONS.' WHEN AND HOW PRESENTED,, MOTION FOR
JUDGMENT ON THE PLEADINGS; CONSOLIÐATING MOTI2NS; WAIVING Ê.fr.1i$N.Ëffi9i,,
PRETRUL I]EARING
(a) Time to Serve a Responsive Pleading.
    (1) In General. Unless another time is specified by this rule or a statute of the Virgin
    Islands, the time for serving a responsive pleading is as follows:
        (A) A defendant served with the summons and complaint within the Virgin Islands
        must serr¿e a responsive pleading within 21 days after being served.
            t,..1
            (C) A defendant served 1...] bV sllrrunons and complaint by mail requiring a return
            receipt [...] within 30 days from the date the defendant received the process.
      Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 12 of 47
?




                IN THE SUPERIOR COURT OF THE VIRGIN ISLANDS
                                   DIVTSION OF ST. THOMAS

    ALAN HELMAN; MARJORIE HELMAN;
    LEPONT PALM BEACH, LLC;                                sT-19-CV-36
    MAURICE KASPY; LIBORIO PIAZZA;
    TROY I-IAMMOND; and TIMOTHY AKER,                      COMPLEX CASE DIVISION
                                 Plaintiffs,               CLASS ÄCTION COMPLAINT
         vst
                                                           JURY TRIAL DEMANDED
     MARzuOTT INTERNATIONAL, INC., a Maryland
     corporation; THE RITZ-CARLTON HOTEL
     COMPANY, LLC, a Delaware corporation;
     RC HOTELS (VIRGIN ISLANDS), INC., a U,S.
     Virgin Islands corporation; THE RITZ-CARLTON
     CLUB, ST. THOMAS, INC., a U.S. Virgin Islands
     corporation; RC ST. THOMAS, LLC, a U.S. Virgin
    Islands limited liability company; MARzuOTT
    VACATIONS WORLDWIDE CORPORATION, A
    Delaware corporation; MARRIOTT OWNERSHIP
    RESORTS,INC., a Delaware corporation; RITZ-
    CARLTON MANAGEMENT COMPANY,LLC, A
    Delaware limited liability company; THE RITZ-
    CARLTON DEVELOPMENT COMPANY, INC., A
    Delaware corporation; COBALT TRAVEL
    COMPANY, LLC, INC., a Delaware limited liabìlity
    company; THE LION & CROWN TRAVEL CO.,
    LLC, a Delaware limited liability company;
    the NORTH AMERICAN TRUST, a land trust
    ôrganized under Florida law; and DOES 1-50,

                                 f)efendants.


    TO:    MARRIOTT OWNERSHIP RESORTS, INC., a Delaware corporation;
           THE PRENTICE-HAI,L CORPORATION SYSTEM, INC.
           251 LITTLE FALLS DRiVE
           W]LMINGTON, DE 19808

            Pursuant to 5 V.I.C. $ 491i and within the time limited by law pursuant to V.I. Crv. P.
     Rui-r 4 Summons und Service of Process and Rur-r 12(a). (q) Time to Serve e Responsive
    Pleading (see page 2) you are hereby required to appear before this Court and answer to a
     complaint filed against you in this action and in case of your failure to appear or answer,
    judgment by default will be taken against you as demanded in the complaint, for damages.
      Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 13 of 47
                                                                                                        lt:

                                                                                                              t
                            t                                           1,   '.




WIrNnss MY HAND AND THE SNAI OF THIS COUNI THIS
                                                              *   |t{
                                                                        DÀY Or    FrURU.lnv   2019.,,



                                                                  ESTRELLA TI. GEORGE
                                                                        Clerk of the Court


 J.   RusseI-L
 The Pate Law Firm
 P.O, Box 890, St. Thomas, USVI00804
 340,777.7283 Offrce
 888.889.1 132 Fax
 Pate@SunLawVI.com
 SunLawVI@gmail.com
 V.L Bar No:.1124




NOTE: The defendant, if sered personally, is required to file his answer or other defense with
the Clerk of this Court, and to serve a copy thereof upon the plaintiff s attorney within twenty-
one (21) days after service of this summons, excluding the date of service. The defèndant, if
served by publication or be personal service outside of the jurisdiotion, is required to file his
answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the
attorney for the plaintiff within thirty (30) days aÍ1er the completion of the period of publication
or personal service outside of the jurisdiction.




V.I. Civ. Pro. Rule 12.
DEFENSES AND OB.IECTIONS, WHEN AND HOW PRESENTED; MOTION FOR
JUDGMENT ON THE PLEADINGS; CONSOLIDATING MOTIONS; WAIVING.I :Ê-YtNtgE#:,
PRETRUL HEARING
(a) Time to Serve a Responsive Pleading.
       (1) In General. Unless another time is specified by this n{e or a statute of the Virgin
       islands, the time for serving a responsive pleading is as follows:
           (A) A defendant served with the sunìmons and complaint witliin the Virgin Islands
           must serye a responsive pleading within 27 days after being served.
          t...1
          (C) A defendant served [...] by sumrnons and complaint by mail requiring a return
          receipt [...] witirin 30 days fi'om the date the defendant received the process.
     Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 14 of 47
;
                                                                     I
                                                                     t




                                    #'[TM*tUp¡ff
                  IN THE SUPERIOR COURT OF THE VIRGII\I ISLANDS
                                   DIVISION OF ST. THOMAS

    ALAN HELMAN; MARJORIE HELMAN;
    LEPONT PALM BEACH, LLC;                                sT-19-CV-36
    MAURICE KASPY; LIBORIO PIAZZA;
    TROY I{AMMOND; and TIMOTHY AKER,                       COMPLEX CASE DIVISION
                                 Plaintiffs,               CLASS ACTION COMPLAINT
         vs.
                                                          JURY TRIAL DAMANDED
     MARRIOTT INTERNATiONAL, INC., a Maryland
     corporation; THE RITZ-CARLTON HOTEL
     COMPANY, LLC, a Delaware corporation;                                                -.¡
                                                                                      u) t¡3
     RC HOTELS (VIRGIN ISLANDS), INC., a U.S.                                         C'n               a*,_ j

    Virgin Islands corporation; THE RITZ-CARLTON                                      -:'-l             li
     CLUB, ST. THOMAS,INC., a U.S. Virgin Islands                                     r"      {ñ       ¡:
     corporation; RC ST. THOMAS, LLC, aU.S. Virgin                                    :'",

    Islands limited liability company; MARzuOTT                                       r'.     ¿
    VACATIONS WORLDWIDE CORPORATION, A                                                c:      .ã.
                                                                                                       ¡'.
                                                                                     :-i'     '-)     jl'*Ì
    Delaware corporation; MARRIOTT OWNERSHIP                                                  t'-f1
    RESORTS,INC., a f)elaware corporation; RITZ-
    CARLTON MANAGEMENT COMPANY, LLC, A
    Delaware limited liability company; THE RITZ-
    CARLTON DEVELOPMENT COMPANY, INC., A
    Delaware corporation; COBALT TRAVEL
    COMPANY, LLC, INC., a Delaware limitecl liability
    company; THE LION & CROWN TRAVEL CO.,
    LLC, a Delaware limited liability company;
    the NORTH AMERICAN TRUST, a land trust
    organized under Florida law; and DOES 1-50,

                                 Defendants.



    TO: MARRIOTT          VACÄTIONS WORLDWIDE CORP., a Deløwøre corporøtion;
               CORPORATION SERVICE COMPANY
               zslLITTLE FALLS DzuVE,
               WILMINGTON, DE 19808

            Pursuant to 5 V.LC. $ 4911 and within the time limited by law pursuant to V.I. Crv. P.
     Rut p 4 Summons and Service of Process and Rulp lz(e). (a) Tíme to Serve a Responsive
    Pleading (see page 2) you are hereby required to appear before this Courl and answer to a
    complaint filed against you in this action and in case of your failure to appear or answer,
    judgment by default will be taken against you as demancled in the complaint, for damages.
      Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 15 of 47

                                q
                                                                          i.   ¡




                                                                ,/
WlrNpss My HAND ÄND THE             Sral oF THIS Counr ,^r, *             DAY oF FBsRuaRy 2019,
                                          r                          .t




                                                                 ESTRELLA H. GEORGE
                                                                          Clerk of the Court


 J.            B.         ESQ
The Pate Law Firm
P.O. Box 890, St. Thornas, USVI00804
34A.777]283 O,ffìce
 888.889.1ß2Fäx                     ^ i"
Pate@SunLawVI.conr
SunLawVI@gmail.corn
V.I. Bar No:    1   124




NOTE: I'he defenclant, if served personally, is required to file his answer or other defènse with
the Clerk of this Court, and to serve a copy thereof upon the plaintiffs attotney within twenty-
one (21) days after service of this sumrnons, excluding the date of service. The defendant, if
served by publication or be personal service outside of the jurisdiction, is required to file his
answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the
attorney for the plaintiff within thirty (30) days after the completion of the period of publication
or personal service outside of the jurisdiction.




V.I. Civ. Pro. Rule 12.
DEFENSES AND OBJECTTONS: WHEN AND HOW PRESENTED; MOTION FOR
JUDGMENT ON THE PLEADINGS; CONSOLIDATING MOTIONS; WAIVING :üil-,Ðâ-N$Eßi:
PRETRIAL HEARTNG
(a) Time to Serve a Responsive Pleading.
    (1) In General. tJnless another time is specif,red by this mle or a statute of the Virgin
    Isiands, the time for serving a responsive pleading is as follows:
        (A) A defendant served with the summons and complaint within the Virgin Islands
        must sele a responsive pleading within 21 days alter being served.
         t.l
         (C) A defendant served 1.,.] bV summons and complaint by mail requiring a return
         receipt [...] within 30 days from the date the defendant received the process.
 "
  Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 16 of 47

                           i


                                                                                                   L9


               TN   THE SUPERIOR COURT OF THE VIRGIN ISLAI{D                                            I
                                                                                           (, c¡
                                                                                                                  .1

                                 DIVISION OF ST. THOMÄS
                                                                                           ..t,'        4
                                                                                             L.'                       -'-a.
 ALAN HELMAN; MARJOzuE HELMAN;
                                                                                               l--
                                                                                                            (,         t

 LEPONT PALM BEACH, LLC;                                                                                                   ç-.",
                                                       sT-19-CV-36                                 F.
 MAUzuCE KASPY; LIBORIO PIAZZÃ;                                                                              Cf
 TROY HAMMOND; and TIMOTHY AK-ER,                                                 1


                                                       COMPLEX CASE D IVISI9N
                                                                                      ,l
                               Plaintiffs,             CLASS ACTION COMPLAINT
     vs.
                                                       JURY TRIAL DEMANDED
 MARRIOTT INTERNATIONAL, INC., a Maryland
 corporation; THE RITZ-CARLTON HOTEL
 COMPANY, LLC, a Delaware colporation;
 RC HOTELS (VIRGIN ISLANDS), INC., a U.S.
 Virgin Islands corporation; TFIE zuTZ'CARLTON
 CLUB, ST. THOMAS, INC., a U.S. Virgin Islands
 corporation;RC ST. THOMAS, LLC, a U.S. Virgin
Islands limited liability company; MARRIOTT
VACATIONS WORLDWIDE CORPORATION, A
Delaware corporation; MARRIOTT OWNERSHIP
IìESORTS,INC., a Delaware corporation; RITZ-
CARLTON MANAGEMENT COMPANY,LLC, A
Delaware limited liability company; THE RITZ-
CARLTON DEVELOPMENT COMPANY, INC., A
Delaware corporation; COBALT TRAVEL
COMPANY, LLC, INC., a Delaware limited liability
company; THE LION & CROWN TRAVEL CO.,
LLC, aDelaware limited liability company;
the NORTH AMERICAN TRUST, a land trust
organized under Florida law; and DOES 1-50,

                               Defendants



TO         THE RITZ-CARLTON CLUB, ST. THOMAS, INC
           Resident Agent: The Prentice-Hall Corporation System, Inc.
           St. Thomas, U.S. Virgin Islands 00802

        Pursuant to 5 V.l.C. $ 4911 and within the time limited by law pursuant ro V.L C¡v. P.
 RulE 4 Summons and Servíce of Process and Rur-e 12(e), (a) Tine to Serve a Responsit,e
 Pleading (see page 2) you are hereby required to appear before this Court and answer to a
 complaint fìled against you in this action and in case of your failure to appear or answer,
judgment by default will be taken against you as demandecl in the complaint, for damages,
  Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 17 of 47
                           -â   -t                                                                     I
                           1.   _'



                                                               ".   ¡J:


                                                  í,e DA Y OF.FEBRUARY 2019'".
Wtrxpss My HAND AND THII Ssal oF THIS Counr THIS iá


                                                               ESTRELLA H. GEORGE
                                                                          Clerk of the Court


J. RUSSELL B. PATE, ESQ.
The Pate Law Firm
P.O. Box 890, St. Thomas, USVI00804
340.777.7283 Office
888.889.i 132 Fax.
Pate@SunLawVI.com
SunLawVl@gmail.com
V.l. Bar No: 1124




NOTE: The defendant, if served personally, is required to file his answer or other defense with
the Clerk of this Court, and to serve a copy thereof upon the plaintiffls attorney within twenty-
one (21) days after service of this summons, excluding the date ol service. The defendant, if
served by pubtrication or be personal service outside of the jurisdiction, is required to file his
answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the
attorney for the plaintiff within thirty (30) days after the completion of the period of publication
or personal service outside of the jurisdiction.




V.I. Civ. Pro. Rule 12.
DEFENSES AND OBJECTIONS: WT{EN AND T.TOW PRESENTED; MOTION FOR
                                                          .PßFÊNffi¡
JUDGMENT ON THE PLEAD]NGS; CONSOLÏDATING MOTIONS; WAIVING
PRETRIAL HEARING
(a) Time to Serve a Responsive Pleading,
    (1) In General. Unless another time is specified by this rule or a statute of the Virgin
    Islands, the time for serving a responsive pleading is as follows:
        (A) A defenclant served with the sunrmons and complaint within the Virgin Islands
        must serve a responsive pleading within 21 days after being seled.
        t. l
        (C) A defendant served 1..,] bV suÍrmons and complaint by mail requiring a retum
        receipt [...] within 30 days from the date the defendant received the process.
             Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 18 of 47

                                        r                                     {
    ',1



        i




                                                                                                                 "T1
                            IN THE SUPERIOR COURT OF THE VIRGTN                                                  rn
                                                                                                        4'
                                              DIVISION OF ST. THOMAS                                               I
                                                                                                                  c3¡l   i,ì
    t.t                                                                                                 C;
    :l                                                                                                            -{1
            ALAN HELMAN; MARJOzuE HELMAN;
            LEPONT PALM BEACH, LLC;                                 sT-19-CV-36                              Ç            l'u
            MAURICE KASPY; LiBORIO PTAZZA;                                                                                r-i
            TROY HAMMOND; and TIMOTHY AKER,                         COMPLEX CASE DIVISION
    3                                                                                         L;'   r



                                            Plaintiffs;             CLASS ACTION COMPLAINT
                  VS.

                                                                    JT]RY TRIAL DEMANDED
    il      MARRIOTT INTERNATIONAL, INC., a Maryland
    Ìl
            corporation; THE RITZ-CARLTON HOTEL
    jì
            COMPANY, LLC, a Delaware corporation;
I
            RC HOTELS (VIRGIN ISLANDS), INC., a U.S.
            Virgin Islands corporation; THE RITZ-CARLTON
        t   CLUB, ST, THOMAS, INC., a U.S. Virgin Islands
            corporation; RC ST. THOMAS, LLC,aU.S. Virgin
            Islands limited liability company; MARRIOTT
    t1:
            VACATIONS V/ORLDWIDE CORPORATION, A
,:î..
            Delaware corporation; MARRIOTT OWNERSHIP
    t
            RESORTS, INIC., a Delaware corporation;RTTZ-
            CARLTON MANAGEMENT COMPANY,LLC, A
            Delaware limited liability company; THE RITZ-
    l''

    t
            CARLTON DEVELOPMENT COMPANY, INC,, A
            Delaware corporation; COBALT TRAVEL
            COMPANY, LLC, INC., a Delaware limited liability
            company; THE LION & CROWN TRAVEL CO.,
            LLC, aDelaware limited liability company;
            the NORTH AMERiCAN TRUST, a land trust
            organized under Floricia law; and DOES i-50,
    I




                                            Defendants,-,




,
            ro:         RC HOTELS (VIRGIN ISLANDS) INC.
í
                        Resident Agent: BoltNagi PC
                        Merchants Financial Center, 4608 Tutu Park Mall, Suite 202
t
I
                        St. Thomas, USVI 00802-1816; Phone 340.'714.2944
I
i
                              to 5 V.I.C. $ 4911 and within the tirne limited by law pursuant to V.I. Clv. P.
                        Pursuant

1
             Rule 4 Summons and Service of Process and Rt.llr i2(a). (a) Time to Serve a Responsfue
,
            Pleading (see page 2) you are hereby required to appear before this Court and answer to a
1            compiaint filed against you in this action and in case of your failure to appear or answer,
I
            jr.rdgment by default will be taken against you as demanded in the cornplaint, for damages.
i




:
  Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 19 of 47

                           î'
                           a¡,




                                                              l^,f.
Wrrxnss My      HAND AND THE     Sr¡,1 oF THIS Counr   rfit{L         DAY OF tr'nnnU¿.ny 2019",



                                                               ESTRELLA H. GDORGE
                                                                             of the



      SELL
The Pate Law Firm
P,O, Box 890, St. Thomas, USVI 00804
340.777.1283 Office
 888.889.1132Fax
 Pate@SunLawVI,com
 SunLawVI@gmail.com
V,l, Bar No;   1124




NOTE: l'he defendant, if served personally, is required to file his answer or other defense with
the Clerk of this Court, and to serve a copy thereof upon the plaintiffls attomey within twenty-
one (21) days after service of this summons, excluding the date of service. The defendant, if
served by publication or be personal service outside of the jurisdiction, is required to file his
ans\,ver or other defense with the Clerk of this Couft, and to serve a copy thereof upon the
attomey for the plaintiff within thirty (30) clays after the completion of the period of publication
or personal service outside of the jurisdiction.




V.I. Civ. Pro. Rule 1"2.
DEFENSES AND OB,]ECTIONS: WHEN AND HO,T/ PRESENTED; MOTION FOR
"TUDGMENT ON THE PLEADINGS; CONSOLTDA.I,TNG MOTIONS; WAIVING DEFENSES;
PRETRIAL HEARTNG
(a) Time to Serve a Responsive Pleading.
    (1) In Generai. Unless another time is specified by this rule or a statuto of the Virgin
    Islands, the time for serving a responsive pleading is as follows:
        (A) A defendant served with the summons and complaint within the Virgin Islands
        must serve a responsive pleading within 21 days after being served.
       t...1
       (C) A defendant served [.,.] bV srimmons and complaint by mail requiring a return
       receipt [...] within 30 days frorn the date the defendant received the process.
 Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 20 of 47


                                                                                         à
                                                                                         La
                                                                                                --._--\
                                                                                 <-n            .   "i-l



               IN TIIE SUPERIOR COURT OF THE VIRGIN                                       T

                                                                                         crl
                               DIVISION OF ST. THOMAS                             +:
                                                                                         --tl       .a--
                                                                                                           -


ALAN HELMAN; MARJOzuE HELMAN;                                                                       lìi
LEPONT PALM BEACH, LLC;                                                                   'v         t-,
                                                       sT-19-CV-36                 --{
MAURICE KASPY; LIBORIO PIAZZA;
                                                                                          '-t
TROY HAMMOND; and TIMOTHY AKER,                        COMPLEX CASE DIVISION
                             Plaintiffs,               CLASS ACTION COMPLAINT
     v$:
                                                       JURY TRIAL DEMANDED
MARzuOTT INTERNATIONAL, INC., a Marylancl
corporation; THE RITZ-CARLTON HOTEL
COMPANY, LLC, a Delaware corporation;
RC HOTELS (VIRGIN ISLANDS), [NIC,, a U.S,
Virgin Islands corporation; THE RITZ-CARLTON
CLUB, ST. THOMAS,INC., a U.S. Virgin islands
corporation; RC ST. THOMAS, LLC, aU.S. Virgin
Islands limited liability company; MARRIOTT
VACATIONS WORLDWIDE CORPORATION, A
Delaware corporation; MARRIOTT OWNERSHIP
RESORTS,INC., a Delaware corporation; RITZ-
CARLTON MANAGEMENT COMPANY,LLC, A
Delaware limited liability company; THE RITZ-
CARLTON DEVELOPMENT COMPANY, INC., A
Delaware corporation; COBALT TRAVEL
COMPANY, LLC, INC., a Delaware limited liability
company; THE LION & CROWN TRAVEL CO.,
LLC, a Delaware limited liability company;
the NORTH AMERICAN TRUST, a land trust
 otganrzed under Florida law; and DOES 1-50,

                             Defendants.,



TO         RC ST. THOMAS,LLC,
           Resident Agent: Duensing & Casner, PC
           Attn: James Casner, Esq.
           9800 Buccaneer Mall, Bldg. 2, Suite 9
           St. Thomas, USVI 00802

                 to 5 V.I.C. $ 4911 and within the time limited by law pursuant to V.I. Clv. P.
           Pursuant
 Rulp 4 Summons and Service of Process and Rulr 12(e). (a) Tíme to Serve a Responsive
Pleading (see page 2) yor-r are hereby required to appear before this Court and answer to a
 complaint filed against yort in this action and in case of your failure to appear or answer,
judgment by default will be taken against you as demanded in the complaint, fbr damages.
  Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 21 of 47

                                f:



                                                              Æ
WrrNnss My HAND AND THE Snnl oF THIS Counr rHß               {ø     ü^r',Y OF FEBRUARY    2019.


                                                                                H. GEORGE
                                                                               the Court



 J. RUSSELL     PA.IB,
 The Pate Law Firm                                                            Deputy
 P.O. Box 890, St. Thomas, USVI00804
 340.71'1.'1283 Office
 888.889. I 132 Fax
 Pate@SunLawVI.com
 Sunl-awVI@gmail.com
 V.I. Bar No: 1124




NOTE: The defendant, if servcd personally, is required to file his answer or other defense with
the Clerk of this Court, and to serve a copy thereof upon the plaintiff s attomey wittin twenty-
one (21) days after service of this sumrrrons, excluding the date of service. The defendant, if
served by publication or be personal service outside of the jurÌsdiction, is required to ñle his
answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the
attorney for the plaintiff within thirty (30) days after the completion of the period of publication
or personal service outside ofthe jurisdiction.




V.I. Civ. Pro. Rule      1.2.

 DEFENSES AND OBJECTIONS: WHEN AND HOW PRESENTED; MOTION FOR
JUDGMENT, ON T'HE PLEADINGS, CONSOI.IDATING MOTIONS; WAIVING ÐËFE¡üS¿,9,
PRETRIAL HEARTNG
(a) Time to Serve a Responsive Pleading.
    (1) In General. Unless another time is specified by this rule or a statute of the Virgin
    Islancls, the time tbr serving a responsive pleading is as follows:
         (A) A defendant served with the summons and complaint within the Virgin Islands
         must serve a responsive pleading within 21 days after being served,
        t...1
       (C) A clefendant served [...] by summons and complaint bymail requiring aretum
       receipt 1...] within 30 days from the date the defendant received the process.
 Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 22 of 47




                                  ^Ï]MNTOT{S
             iN THE, UPERTOR EOURT OF TI{E                                               ,l
                                                                                                {f.
                               DIVXSION ..OF ST.,TTIOMAS
                                                                                        cu      t'
                                                                                  t..   t.?     ;
                                                                                  cC:   '.-¡.
AtAl$ IIEIMAN,; MARJORIE HEI"MAN;                                                 +-
                                                                                  4
                                                                                                I
                                                                                                t:
                                                                                                     ¡;



                                                        ST.I9;eV'-36,                   'n.
                                                                                        ej:l    ü
TROY                   and                              COMPLEX CASß äryrsrox
                             Plaintiffs,                CLASS ACTION COMPLÄINT
    Vê,

                                                        JURY TRIAI, DEMANTIED




              RC ST.

VACATIONS


                                             LLC; a
Delaware limited liabjlitlt oompany; ffI'E RITZ-
C    TON DEVELCIPMENTCOMFANY, TNC., A

                                             Ii*itity
                                             e0.,


organized under Florida law;.'and DOES. l-sCIt

                             Defendants.



TO:       RC ST, THOM.{S,,LLC.
          Resident Agent: Duensing & Casner, PC
          Attn: James Casner, Esq.
          980û Euccaneer Mall, Bldg, 2, Suitp 9
          St. Thomas, USVI 00802

       Pursuant to 5 V.I.C. $ 491I and within the time limited by law pursuant to V.l. Clv, P.
RçuE 4 Summons and Service of Procgsr and Rute l2{e). (a) Tíme la Serve a Responsive
Pleading (see page 2) you are hereby required to appear before this Court and answer to a
 cornplaint filed against ,you. in this,:action and in case of your failure to appear or answer;
judgment by default will be taken against you as demanded in the complaint, for damages.
  Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 23 of 47




!#ITN:ESS:MY TIÄND                                                         o*yor,FEs,Ru¡RyZ019-




                                                                                     .+,




                               ,usvt   0-o804

 888.S,8 it l.3.2 Fax
 Patè@$unLawVl.com:
 SunLawVl@gmail.com,
 V'.I.BurNri:     I.,l'24,




 NOTE: The defenda¡tt, if sen¡ed personally¡ is required to file his a¡rswer or other defense with
 the Clerk of this Cóurt, and to servr u              thereof ,upon the plaintiffis attorney within twenty.
                                                "opy
 one (21) days after service of this sur¡l¡Ilons, excluding the date of service. The defendant, if
sérved b'y puttic lon or 'be personal servieei gu,tsÍde ,o.f- thç jurisdigtion, is, ,re-qgir'ed tg, fiie. his
 answer or other defenSe :with the: Clerk Of this Court, and to serve a copy tliereof 'upon the
 aflorney förr,thê'platrltiff.withîn .thirty: {J0):,days,,añer ,the,complçtion of the perìod pf publication
,or pÉrsqnal $erv.ig€ outside of the jurisdictÍ'ön




V.[.   C¡vl. Fro. Rir-1e,12"
 DEFENSES AND OBJECTIONS: ,YHEN ANÐ HO,V PRESENTED; MOTION' FCIR
JUDGMENT ON THE PLEADTNGS; CONSALIDATING MOTTANS: WATVING ÐÃF¿'NSES;
PRETR]AL HEANNG
(a) Time to Serve a ResponSive Pleading. i
    (t) In 'General, Unless :another,'ímc ,is specifiéd by, thir,rule or a statute of thê,Virgin
    lsiands,,the tirne,ifor,ser.ving,á'resporlsive ple adin g is as fo llows:
        (Al A dcfendant served with the,'summongiltd complaint within the Vìrgin Islands
        must,sêrvè a responsive pleading wilhi,n ?1 days after being,served,
          r1
          L:..1
          (C) A deÈndanl served t...1 by sq$¡noRs .and cornplaint by mail requiring a             retq¡¡1
          receipt [...] within 30 days from the date the defendant received the process.
 Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 24 of 47

                                                                  Ì
                                    {,"^,                         L




               IN THE SUPERTOR COURT OF THE VIRGIN ISLAI.IDS
           . .!ï"{   ,   ì :."
                            '";.,             DIVISION OF ST. THOMAS               u)     q3
                                                                                   q¡
 ALAN IÌEI-ivfAli; MARJORIE HELMAN;                                                      ,l
                                                                                         i-r       l::l
                                                                                                          "t   t.




 LEPONT PAL[{ BEACH, LLC;
 MAURICË KA$P-V; LIBORIO PTAZZA;
                                                           sT*1e-cv-36 È i      .''.:
                                                                                                  !
                                                                                                 1. --


 TROY HAMþ{öÑD; ancl TiMoTHy AKER,
                                                                                (*':    -Û

                                                                               ãi' I\rI
                          ,;.                              COMPLEX.C ASE DIVI*ÍO
                                                                                                lï; i
                                                                                               I't
                                            Plaintiffs,
     us1
                                                           CLASS ACTION   ðorvrpìaIÑr          {i

                                                           JURY TRIAL DEMANDED
 MARzuOTT INTERNATIONAL, fl.{C., a Maryland
 corporation; THE RITZ-CARLTON HOTEL
 COMPANY, LLC, a Delaware corporation;
 RC HOTELS (VIRGIN ISLANDS), INC., a U.S.
 Virgin Islands corporation; THE RITZ-CARLTON
 CLUB, ST. THOMAS,INC., a U.S. Virgin Islands
 corporation; RC ST. THOMAS, LLC, aU,S. Virgin
Islands limited liability company; MARRIOTT
VACATIONS WORLDWIDE CORPORATION, a
Delaware corporation; MARRIOTT OWNERSHIP
RESORTS, INIC., a Delaware corporation ; RITZ-
CARLTON MANAGEMENT COMPANY, LLC, A
Delaware limited liabiiity company; THE RITZ-
CARLTON DEVELOPMENT COMPANY, fNC., A
Delaware corporation; COBALT TRAVEL
COMPANY, LLC, INC,, a Delaware limitecl liability
company; THE LION & CROWN TRAVEL CO.,
LLC, a Delaware limited liability company;
the NORTH AMERICAN TRUST, a land rrusr
organized under Fiorida law; and DOES 1-50,

                                            Defeudants,


TO     THE RITZ-CARLTON DEVELOPMENT CO., INC., a Detaware corp.
       THE PRENTICE.HALL CORPORATION SYSTEM, INC.
       25T LITTLE FALLS DRIVE
       V/ILMINGTON, DE 19808

       Pursuant to 5 V.i,C. $ 4911 and within the time limited by lawpursuant to V,l. Clv. p.
 Rula 4 Summons and Service of Process and Rule 12(e). (a) Time to Serve a Responsíve
 Pleøding (see page 2) you are hereby required to appear before this Court and answer to a
 complaint filed against you in this action and in case of your failure to appear oï answer,
judgment by del'ault will be taken against you as demanded in the complaint, for damages.
  Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 25 of 47
                                                                                                             :t
                           t'                                                                     i1
                           Ê
                                                                                                       i:t



                                                              _rp
                                                               '
                                                                  Á


WrrNBss My HAND AND THE Sn¡rr, oF THIS Counr           THIS
                                                          'æ          rtAY OF FEBRUARY 2019.


                                                               ESTRELT,A.H. GEORGE
                                                                  Clerk ofth e Court 't


.I. RUSSELLB.PATE, ESQ.
The Pate Law Firm
P.O. Box 890, St. Thomas,,USVI00804.
 340;777.7283 Office
 888.889.i 132 Fax
Pate@SunlawVLcom
SunLawVI@grnail,com
V.l, Bar No: I 124




NOTE: The defendant, if    servecl personally, is requiied to file his answer or other defense with
the Clerk of this Court, and to serve a copy thereof upon the plaintiff s attorney within twenty-
one (21) days after service of this summons, excluding the"date of service. The defendant, if
served by publication or be personal service olitside of the jurisdiction, is required to file his
answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the
attomey for the plaintiflwithin thilty (30) days after the cornpletion of the period of publication
or personal service outside of the juriscliction.




V.I. Civ. Pro. Rule 1,2.
DEFENSES AND OBJECTIONS: WHEN AND HOW PRESENTED; MOTION FOR
JUDGMENT ON THE PLEADINGS; CONSOLIDATTNG MOTTONS,. WAn4NG ùhTE,NSNS;
PRETRIAL HEARING
(a) Time to Serve a Responsive Pleading.
    (l) In General. Unless another time is specified by this ruie or a statute of the Virgin
    Islands, the time for serving a responsive pleading is as f'ollows:
        (A) A defendant serveci witli the summons and complaint within the Virgin Islands
        must serve a responsive pleading within 21 days after being served.
       t...1
       (C) A defendant servecl [...] bV surnmons and complaint by mail reqr"riling aretum
       receipt 1...1 within 30 days from the date the defendant received the process.
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 26 of 47




              IN THE SUPERIOR GOURT OF THE VIRGIN ISLANDS
                            DtvtstoN oF sr. cRolx



  ALAN HËLMAN, et al,

                                       Plalntiffs,    sx.t9.cv.036
  v.

  MARRIOTT INTERNATIONAL, lNG., et al.




                 N.OTICE OF ENTRY'OF ORDER
                          OF REASSIGNMENT

 TO: J. RUSSELL B. PATE, ESQ.         oate@sunlawvi.com


       Please take notlce that on February 7, 2019, an ORDER OF REASSIGNMENT
 dated February 7,2019 was entered by the Clerk in the above- entitled matter.




 Dated: February 7,2019                                              GEORGE
                                                     Glerk      $uperlo



                                                             COURT
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 27 of 47




                                      IN THE SUPERIOR COURT OF THE VIRGIN ISLA¡IDS
                                           DIVISION OF ST. THOMAS AND ST. JOHN


   ALÀNHELMAII' et aL'
                                                                               Pl¡intiffs,   sr-1e-cv-só
   v
                                                                                             COMPLEX CASE DIVISION
   MARRIOTT INTERNATIONAL'                                       INC.' a      Meryland
   corporation; TIIE RITACARLTON HOTEL                                      CQMPANY'         CLASS ACTION
   LLC,, a Del¡ware corporation; et al'                                                      COMPLAINT

                                                                                             JURY TRIAL DEMANDED

                                                        93DpR oF BEAqSIpNllENr
           THIS MATTER is before the undersigned as Presiding Judge of the Superior Court in
  furtherance of tbe Order, entored May 14,2018, establishing a territory-wide Complex Litigation
  Division within the Superior Court of the Virgin Islands. This case is complex because "the action
  involves a large number of parties" and "a high degree of commonality of injury or damages among
  the claim and" and coordination by the Complex Litigation Division "would result in the efficient
  utilization of judicial resources", Super. Ct. R. 21(c)(l)-(Z), particularly as the claims at issue
  herein me presented in the form of a class action. Therefore, pu$uant to Superior Court Rule 21(d)
  and section 72b(a\ of Title 4 of the Virgin Islands Code, it is

         ORDERED that this case is designated complex and transferred to the Complex Litigation
  Division.It is frrther

             ORDERED that                      a   copy of this Order be directed tq all counsel of record.

  Dated: February                    7     ,2019


                                                                    HON
                                                                    PRESIÐING JUDGE OF THE SUPERIOR COURT
             ¿ " .-.                                                OF THE VIRGIN ISLANDS
                     ( r t.'l




       .r'          ,r.,          ..r,,
                           ¿,:l            .


       -
           ¿, '",               "'
                                          .r
              'la          \.
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 28 of 47
                                                                                                         ,U?1


           IN THE SUPERIOR COURT OF THB VIRGIN ISLANDS
                              DIVISTON OF ST; THOMAS

  ALAÑ HELI\vlaN; MARIoRIE HEtM¡q.N;
  I.EPON'I' PALM BEACH, LLC;                                       ST;19;CV!36
 ,M.AURICE, Kr\S FY.; Ll BORIO. P IAZZ,{;
 and TIIvIOTI-IY AKER,                                             COMPLEX CASE ÐIVISION'
                             F.lai¡¡rifIE.
     vs,
                                                                   JURY TRr*r, U'E /IdnUnO:

                                                           ,




 R[[Z'-Ca.RLTOÑ CL,U-II; ST¡,
 RIîZ-CARt:I'ON] M-*N¿G.EMENiI]




                             ,Defenda¡rts.



                  r..IRST AMENDED CLASS',ACTION COTWPL INT

       On behalf of themselves and others similarly situated, Plaintiffs ALAN & MAR¡ORIE
I.IELMAN, LEPONT FALM BEACH, LLC, ÌV1AURICE KASPY                          & LIBORIO PIAZZA,       ANd

TIMOTI-IY AKER (collectively, "Plaintiffs") bring this class action complaint for damages and

cquiiable relief snd denrand a jury trial against MARRIOTI' INTERNA'|IONAL, lNC.,                    a

Mar¡'land corporution, THE RITZ-CARLTON HOTEL COMPANY, LLC,                               a   Delaware

co¡çroratio¡, RC HOTELS'rulR6lN ISLANÞS)" INC,, ,g U.S. Virgin Islands corporation,

MAI{RIO'fT VACA'|IONS IVVORLDWIDE CORPORATION,                              a   Delaware corporatirn,
MARRIOTI OVtll.lERSHlP RESORI'S, [NC..                 a       Delaware corporotion, RII'Z-CARLTON

MANAGEMENI' COfufPANY, LLC,                  a   Dclawarc limited liabilit¡, company,    T¡lE   RITZ-
CA'RLTON DEVELOPMENT COMPANY, lNC., a Delaware corporåtion, COBALT TRAVEL

COMPANY, LLC, lNC., a Delawarc limited liability company, TIJIr LION & CROWN TRAVIL
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 29 of 47


 Complaint
 I{elman, et ai.'i¡,'Mawiott inètna$¡ndi, et      al.                                          page 2 of 60


'CO., LLC, a,Delá,*are limited liability company, TI{E'RITZ-CARtTON CIUB;,ST, THOMAS,
 lNC., a U;S. Virgin Islands corporåt¡on, RC.$T, TI¡OMAS, I,LC; a U,S,'Virgin lsland¡ limited

,lìao'ility cornpsny, thq   NOR.TH         ERICAN TRUST,, a laud trust organized under Florida law,

 and DOES l-50 (collectively, 'rMariott Defendants") based on information, belief, and the

 investigatíon of counsel.

                                              INTRODUCTTON
          l,         Plaintiffs bring this class action on behalf of themselves and nearly a thousand

similarly situated purchasers of fractional csndominium interests, commonly known                         as
¡'fractionals," at a Ritz-Cartton
                                  Destination Club in St. Thomas, U.S. Virgin Islands referred to

.here'in, as-the'   sRiti-Carlton Great Bay" (or occasionally *St. Thomastt           ,whën contrasted with

.other, elubs). .T.he,ease''arises   out of the ,Maniott Defendants-l wrongful decision to merge two
differentvacation,ownership product lines¡l Specifically,       the5r rnerged   theRitz-Carlton Destinatì^n

Club (sometimes íRCDC'), a nehvork of luxury properties sold as deeded fractionals, with the

Maniott Vacation Club (sometirnes "MVC"), a much less exclusivc and cheaper timesharê
product line.

         ',2,        In,ir¡dustry parfance, the Ritz-Carlton Great Bay and,the orher RCDC properties are

known         *private residence clubs,"   a term intended to capture
         as                                                             their cxclusive and tuxuriousnature.

Based on the storied Ritz-Carlton brand and the promise of exclusiviry, Plaintiffs and the nearly

thousand other members of the proposed Class paid premium prices (in the hundreds of thousands

of   doilars) 'for three weeks     of   exclusive access to the Ritz.Carlton Great Eay and what wæ

supposed to bê'a growing network of RCDC locations around the wqrld.

         3'         Maníott? rnarketed these fractionals as,akin,to second,homes; distinet from mere

'timeshares in that,ihey,required a multi-week purchase and carne with a separate deed reçorded at

the time of purshase, Maniotl claimed that these fractionals would be "operated for the exclusive

use, benefit and enjoyment of'the Members, their families and their guests." But in or around 201         l,

'l !'Vacation ownershþ" is a broad term that refers to timeshares, private
                                                                                residence clubs, ,and
timeshares generally, all of which are described below.
? As used herein,
                  '¡Marriottt' refers to all Manion-related entities generally.
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 30 of 47


Cornplaint
Helman, et sl. v, Marríolt International, e!         al.                                               Page 3 of 60

thp Mar¡iott Defendants quietly embarked on a muiti-year re-engineering carhpaìgn to give more

than 400,000 members of the           Marion Vacation      Cilub acccss to the Ria-Carlton Destination Ctubs,

including by transferring unsold RCDC fiactional inventory (approxirnately                   2;,Ao/o   of all RCDC
fractionals) to a land trust afäliated with the Marriott Vacation Club.

          4.      The Msniott Defendants did not disctose their intention to merge the Ritz-Cartton

D,estination,C'luhwíth the lvfarriou Vasatioil Club until July.:291't'           n    ,"sitïon:was,massive,and,

inrrnediate aeross$eentire RCDC networlc. lVlany,,çr¡rners and theiiæsosipîion¡,þgards.cqmpl¡iined.

,r*   prçpcjently"as it rtgmed out     *   that the merçr, would dilutg the exclusivity of the Ritz¡earlton

Destination Club and erode resale values. This groundswell of opposition did not surprise the

Marriott.pef-e4da.¡r'ts;   inter¡¡l   doegments:rob,taÍned',in r,elated',1;iùiga{ion ç,onfinx thai they'.linew.the

'¡affiliation,",as they termed it, would gut the value of the 3,200 luxury or so fractionals they sold

st nine RCDC locations, including St. Thomas.

          5.      The Marriott Defendants also knew that this merger might lead to litigation; that

was the çonclusion of an internâl analysis summarized in a December 201                I internal report.'lideêd,
ttie, cónduot,¿esA¡ibed heie,în, Clearly, violates     their fiduciary duties.s' But.ithq Mriffiott Defendants,

could not resist the temptation to reap the rewards they knew would come with their re-engineering

plan, Opening up the Ritz-Garlton Destinatíon,Club,is,members of the Mar¡iott Vacation Club

would allow the,Maniott Defendants to use the 'fhalo effeot" of'the storied ,Ritz-earlton,br*nd ¿nd

the pmspect of,'açgess to luxury RCDC propgrties,tg.,seill. mo-re,MVC ppints.at hjghe¡ pric-es.

          6,      f,he: Marrioü Defendants e¡rp.loyed y.arious rneåns            to   oyercgrn,e: opposition Ðnd

pughthe,m€rger through, For example, they prämised that the.me¡'ger wouldrnot take place without

an affîrmative vote of a majority of the owners at each club. But it soon became apparent that they




'   \ee RCItrFU. LiC v, Marriou Vacations Worlùçide Corp,,20l8 WL 1535509, ht *5-6 (p. Colo.
Mar. 29, 2018) (declining 1o dismiss fìduciary duty claims in related case, stating "The Court finds that
the þlníntiffs haVe Sufficiently alleged that the:Management Agreement;entrusted RC Management.
w.ith corttrol,ov,er ,plaintiffisl propefly sufïioient to, creâte fiduoiary 'dutiesl'| Reiser v. Marríotl
ïtacolíons, Worldwídø Corp,, 201 7 WL 5'69617., u¡ *{-J, (8.D, ,Cal. Feb, ,13, 20 17) (s:imilar ruling}.
Together with a third case, Petìck, et'al. v, MatiotÌ, e/ a/. (San Francisco Sup. Case No, CGC l5-
545987), these,cases are,referred to as lhe "ælated cases" or "relsted litigation."
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 31 of 47



Complaint
,Helman, et:'el, v, ,Ìvfarrio'rt lnlernational" pt   al,                                     Page 4 of 60

would lose these votes, and they set about to secretly breach that promise. Owners at Bachelof

Culch held their own vote, and, despite an attempt by the Marriott Defendants to interfere with the

vote, opted to exit the RCDC system altogether rather than suffer an influx of,NtVC members and

the iloss in'rcsale values that    would inevitably foltow the merger. A.surve¡l and a focus group

cörnmissioned by'thè Mar¡iott Defendants showed. thar the result of vo-tes else¡¿here rvould be the

sarnè. So, ,ln place of the, promised votes' the Maniott 'ÞEfsndants quietly substituted a híghly

misleading suruey ihAspen flighlands, San,Francisco; and Tahoe, and vowed io forge ahead:with

th e merge r no rnafter the, resu [ts, s f these survëys.
                         :




         7.       The Maniott Defendants used other forms of deceplion too, The contract that

ultimately led to the merger, an "Affiliation Agreement" from November 2013 (.'2013 Afiîliation

Agreement"), gave the association at each club the power to vote on whether the merger would

extend to their club. But the Marriott Defendants hid this document from each association              and
                                                                                                   -
courts presiding over three related cases in Califomia and Colorado. Why? Because in a campaign

of rnisinformátion lasting mahy years and employed in         those three   re   lated eases,, the Manistt

Defendants claimed that the merger could not be,stopped or contested.bec-ause their subsidipr¡r

(Cobalt) was contractúally vested with the'rsole,discretion'l to,make sucl decisions and the varioug

associations and their boards had no role in that decision, nor the power to stop it. Disclosing the

2013 Affiliation Agreement would have revealed the falsity of that claim, so the Manion

Defendants buried it.

         8,       The Maniott Defendants' strategy in St. Thomas was particularly devious. An

unusually high number of buyers in St. Thomas financed their purchases with loans from Maniott.

Afterthe onset sf the recession in 2008, there was a cônespondingly high number of ow¡ersrin, St.

Thomas who fell behind on their mortgages and maintenance dues. This provided the Maniott

Defendants with the opporrunify to gain leverage over PlaintitÏs and the proposed Class. Under

the goveming documents for the Ritz-Carlton Great Bay, responsibility for forrclosing on
fractionals with delinqu€nt maiñtenance dues was given to the Maniott Defenda-nts. Upon

loreclosure       but not before          the MarrÍott Defendants were required to pay dues on the
              -                      -
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 32 of 47


eomÞlaint,
Helman, et al- v. Maniott Inrcrnational, et           al.                                           Page 5 of 60

mreciöSed units. This mçant that the Marrïon Eefe¡ifants Cö¡rlil inànufacture â finãnoial crisis by

delaying foreclosure proceed'ings, which is exactly what they did.

           ,9.     The Manirtt:De'fendants,,ii¡ew this would put the;fti¡s.gurlton G'reaf Bay in peril;

.tllei* own SEC flrlings acknowledge the riskrposed,by.,defuults.aRd uppaid ,maintenancg fees¡,.{

2011,9',Marrioft Vacatigns Worldwide I,-O-K s:tatgs, for,exar¡p-le:r




                                    ,as   the
           'iRcrease to, ooVg-r



                                      brqnd




.Ses,   ñlarriott:Vacations.Worldwide l0.K,, fïled 3tl:l2tl:9,ãt pp: 34-35.

           1.0'    öv,çr,a perïod, of ,y.ears'   !osses:p.a,u$ed, by,   the g¡usuaþrlit'gh nr¡rnbg¡ of delinguent

owñers and:the"riilox walkingl' :of for-eclosures.,by the'h4ârfiott Defendants began to aocrue. In

2013, the Maniott Defendants proposed their"solutiont',:                  Íf owners, including PlaintÌffs anilthe
proposed Class, voted         to permit the RCDC-MVC merger, the Marriott                     Defendants would

accelerate foreclosures and begin paying maintenance dues on the foreclosed ftactionals                  *   both

ttiings that they were i.equired to do:eVen without a vote.

           11.     Misled by theirfiduciaries and put into financiai ,extrernis,, ownÊrs, including

Plsintiffs and the proposed Class, võted:on, Jãnuary .26,,,2A\4, to accept:.the Marriot Defendants'
proposal.

           12.     Among other things, this'"'deal?f w¡s,a:fl¡agrant breach of th'e,fiduciary and other

duties the Marristt DefendanG owed to F,laíntiffs and, the prgposed C,!lss. As fiduqiarie¡, the,

Maniott Defendants were required to act in the best interests of Plaintiffs and the proposed Class,

not manufacture a financial crises to obtain leverage over them, hide the disastrous consequences

of the merger; and then secretly profit from their wrongdoing.
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 33 of 47



 eomplaint
Helm'an,   e,t   al, v..Mqntiøt't   Interkstlenal,þlal,                                                 Page:6-of 60

          13.        As a result of this merger, thousands :of MVC members have flooded the Ritz.

 Car,ito¡r. Greãt'Bay, and,rother,.   Rie'Carlton Destination Clubs, fr¡ndfihental:lyalterÌng the offeri,ng,

 Resale'priees have plumrnetéd and are ,forever diminished beeause, nobody is wjlling:1o' pay

 premium:pricès for Supposedly':exolusive access to a supposed priva¡te'residence,çllqb when,gcQess

ean be.obtaÍned at a nruch l'bwerpricerpoint and with much greater flexibili¡y'tluough thg Marriott

 Vacation Club, Plaintiffs and other members of the proposed Çlass have suffered losses to their

 property vÊ,lues, rights and expectatïons whilc the Maniott Defendants, as they predioted, reaped

 hundreds of millions of doilars by setf ing more MVC points at higher prices.

          l.         A¡4ong other wrongdoing, the Marriot-f';DefendantS brcacn"¿d the fiiftrciary duties

they owed to Plaintiffs and the proposed Class, engaged in commercial ixtortion and proxy fraud,

perpetrated a scheme to defraud, and engaged in an ongoing pattérn,of racketeering'activity ¡n

violationof'the Virgin Islands Criminatly lnfludncedrandCon"upt Organizations Act, ]0 V.l,C,                         $

600,,ersaq. ('tCleCIi'). In addition, the M¿r¡iott Defendants acted'with a reck:lçsi-$                   rryAnto-n, and

w¡[f{¡l disregard of their.ffduciary          dtrties,,and otlrer,ob.[rgatip¡s,¿¡6    $e ¡ightsof Plaintiffs   aqd the

proposed Class. Arnongother rernedíes,,Fl¡intiffs seck,{irgorgemgntìfrom ,Defg¡ldantsof these }U-

gotten profÌts ând,treble damages under CICO.

          15.        There are two groups of defendants.. First, there is Maniott International, Inc. and

 its subsidiaries named herein and identified below (collectively, the                    "Mll   Defendants"), whích

 built, marketed, and sold thousands of the RCDC fractionails; including over a thousand at the Ritz-

 Carlton Great Bay. The second group consists of Marriott Vacations Worldwide Corporation and

 its subsidiaries named herein and identified below (collectively, thd "MVlV Defendantil'), which

were   "spun-off'from Maniott Intemational in 2011. Afterthe spin-oft, the MVW                            Defendants

took over most opeiational aspects of the Rìtz-Cailton Destinatíon Club and.the Marriott Vacation

Club, But Marriott.Intemational has remainêd deeply involved,,i,n both,the RCDC and the MYC.

                                           JU,.Rr   SÐICTICI N ANr) \¡E Flr.IE

          16.        This.Court     has   jurisdiction, over cornrnon   la¡ry   tons.committed in thç 1t'i¡g¡¡ Illands

as   well as Plaintifis' claims 'under the Criminally InfJuenced- and Comrpt Organizations AcÇ 14
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 34 of 47



Coplplajnt
'Ilelman,,e't al..v. Marrloll,Jnternalional:,,el        al,                                              Page 7 of 60

,V,l,or           600, et ,seq,, thc' Cgnsumel Prciçcrtion, L,4.ry ;of ,I,97it j !,2n, V¡I,e,                    sgq.; the
          r1$$;                                                                                 $$1 1101, ,e¡'

Gors.ym-er. Fr,aud and Deqeptive Business Frgctiçe"s               Acq l2A     V-lÊ     $$,.30'1,,, et'.seg:, ånd thg.

eCImmon law tqrt; clairnq

            17.        This Court has personal jurisdiction over each of the defendants beeause each of

them purpo¡efull¡1r¿ya¡¡rd          iuelf .ofthe Brivitoge,oTçngag¡ng in business'jn,therUiS,.'Virgin.lslands
and/or is a U.S. Virgin Islands residentand/or is a U.S. Virgin Islands registered entity.

           18.         At least three of the defendants qualiff     as citizens   oîthe U.S. Virgin Islands: RC
Hotels:Vli th¿ Rìtz'Carlton Clijb,          S.t,   Ítlomas, Íic.; and RC.:St.'Thomas, LLC.

            lg.        The conduct of local Defendants forms a significant basis for the claims asserted

hereiú, snd Ftâintiffs:arrd.the,proposèd Class,seeksig¡ificantrellef from these,Defendants.

           2ß.         The.prinr:ipal'injurÍesresulting,ff'prn the cond.uctallcged:hörs[n,¡qç well as fro{n,the

Iclatçd condggt,qf eaohd-èfþ¡dþntr were incurred in the U;S: Virgin l,slê¡ds'
           2),,        Þr¡ring.ihe,th_re€'yer¡f,,përiod preceding the filing of thls class action, no other clasg

actiçn hãs Þeen filed,ai-serting tho:s.ame,orsimilar factual allegadons against any of the defe4dants

on behalf of the named plaintiffs or other similarly-situated penions.

           22.         Venue in tlris judicial division is proper pursuant to 4 V.t.C. $ 78 in that the cause

öf actiqns,arose and,a Sub.stan'tial.part,olth€ wrongful occurred was carried.o.ut within this judicial

division.

                                NON-PARTY ENTITIES AND INDIWDUALS

           23.         Thç,',Creat Bay Condominium Owners Association, Inc. (lrAssociation'r),. the

fr¿ctional owriers assoeiâtion,fòr Ritz-Carlton,Great.Bsy,,ib             a condom,ilnium association organized

under the faws of thq U.$, Vïrgin Islandq, On þfarch 3, 2000, the Marriott Def-endants formed,the

Associ,ation by          filing the ,A,rtiçles of Incorporation of Great Bay Condominiurn                         Ow¡ers

Association, Inc, with. the U.S" Virgin Islands Office of the Lieutenant Govemor, Division of

Corporations and Trademarks. The objects and purposes for which the Association was formed

included: "To provide the owners of the Creat Bay Condominium . . . with an association for

benevolent, fratemal and social purposes and to conduct the activities of :an association of
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 35 of 47



Complaint
Helman, et al. v. Marrìoti International, et    al.                                         Page   I   of 60

condominiuûr owners:pursuant.,to.Title,2S.Virgin l,slandsCode'eþapter,33";,ånd          'to promote the
general we'lfere of ihg,:Assosïatio,n ,and: i.tg mem,bcrs and to enforce the provisions            of    the'

Declaration,,Bylaws:and,Rr¡les,and       Regulations,of Gre4,! Bay'Condominium."

                                             DEFENDA.NTS

         A,        TheMrfiiçft,Iotb¡fiqtionalDefendsnfs:
         24,        Defendant Maniott International, Inc,   (*Marriott lnternation&I" or sometimes
"MII"),    is q publïcly'traded Delaware corporation headquartered in Bethesda, Maryland.        Maniott
Internal,is¡g:lsold tlie deedçd St. Thomas fractionals at issue through;its wholly.owned s-ubsidia¡y

RC   F.Iotels,   vl. A multinational   hospitaliry company,, Marrìott Intçmational now     :has, lieensing,


âgreements       with i'ts formEr subsidiary ,Marriott'Vaca¡ions lVorldwide that allow the MWV
Defendants'to use the 'l'þIatrigÍ,! and 'lRitz;Cantionl' þrand and trade names, hademarks, and

serv,ice'rnarks Ín exehangg    fqi licçnsing,fees to þf'aniott,lntemational of over $50 million per year,
plus a percentâgÊ of MarriottVacations Worldwide's sales, including sales of MVC points.

         25.       Defendant RC Hotels (Virgin Islands); Inc. (l'RC Hstets       VI"), is a U.S. Virgin
Islands corporation and a subsidiary of Marriott Inlernational Hotels, lnc., itself a subsidiary of

Maniott lnte-rnational. RC Hotels VI remained a Marriott International subsidiary followïng the

spin-off of Maniott Vacations Worldwide in 201 l. Among other things, RC Hotels VI was the

seller of the,fractionals to Plaintiffs and the proposed Class and was,involved in operations           Bnd

d-elayìn g föreclosufes.

         26.       Defendant The Ritz=Cartton Hotel Company, LLC ("RC Hotel Co.") is a Delaware

,corpôrationwitha'princiþalplace of busÏness ín Ma¡Ïland thqt remained a Maniott International

subsidiary after,the'2011 spin-offof,l,r4arriott Vacations lilclrldwide. Since the spin-off, most'!on-

sitet'operations at,the Ritz.Carlton Great'Bay and othei RCDC properties, as well as responsibility

for managing Association govemance, have been delegated to RC Holel Co.

        2?.        Maniott International, RC Hotel Co., and RC Hotels VI are collectively referred to

herein as the      "MII   Defendants." On inforrnation and beliefl the MII Defendants: (a) are the
agënts, representatives, alter egos, and/or instrumentalities        of their respect¡ve principals       or
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 36 of 47



Complaint:
,Helinsn, ët,aij,,v;,.Ma4iíott   lt¡tgrrratío-nül,.,gL:sli                                            Page 9 of 60

controllirrg :entities, (b) have intertocking or överlapping directois and/or officers with their

respective principals or oontrolling enfities, {c) are undercapitalized and/or spurious or disregard

the corporate form, (d) and are entities for which "piÞrcing the corporate veil" is or may be

,necessary and appropriaiq tq prevçnt ínjUstioe snd,inequil¡r,to PlaintiffÈ and the proposed Class,

           28.    Each of the    MII   Defendants (directly and/or indireetly through individual agents,

rre.prçsç$tatry-es,,:êrnp'l,oyees¡, pri,no'Ípals.i:.efficers, directors and members) (Ê)   gcjivelf   or, passively

paiticiþeted ïn th,e oonduct, acts and. omiss,iqns, alleged-,he.rein, (b) materially assisted, aidedi

abetted and/or conspired with one or more other defendants in committing the conduct; acts, and

pmissions alleged herein; (c) purposely, knowingly, recklessly, or negligently planned; directed,

implemonted, furthered, and/or consented to conduct, acts and omissions alleged herein, and/or (d)

is directly, vicariously, joíntty,, and/or severally liable for the conduct, acts, and omissions alleged

herein.

          ,8.     TheMarii0ttV,ûc¡t¡bffiW¡rldi*ifleD.efendånts
          29,,    ,Defendant     !¡{arrim Vaeatioús rvVorldwiderCorporaiion (r'lVlsrriott V¿catiohs
Worldwidelt',or,:,sometïtnss:r',ffi,1ffitr),isa Delaware:eorporaüonwith,itspríncîpalplaee              of,business

at ,6649 $res¡Uood Bou,levard, ,Oqlandg,        F,lb.rida.r   Marrioti Vacgt¡qns, Wqrldwide was a Marriott

International subsidiary until a spin.off in 201l, after which Maniott Vacations Worldwide

became a publicly raded corporation. Maniott Vacations Worldwide operãtes the Riu-Carlton

Destination Club and the Maniott Vacation Club pursuant to, and its business is dependent on,

I   icensing Bgteements with Marriott I nternatiónal,

          30.     Defendant Marriott CIwnership Resorts, Inc.         ("MORI'),   is a Delaware çorporat¡on.

Formerly a Marriott Inter¡ational subsidiary, MORI became a wholly-owned subsidiary of

Marriott Vacations Wortdwide following the spin-offin 201 l. MORI's principal place of business

is also at 6649 Westwood Boulevard, Orlando, Florida. Both before and after the 201 I spin-off,

,MORI was the subsidiary with primary,responsibilíty for the Marriott Vacatiort Club and the Ritz-

Carlton. Dçstination C,lub"
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 37 of 47



Complaint
.He,lnían, e'l,al.   v,Md¡¡iA,t !¡t€.riãt:ianat"'   e't   al.                                         Page,l0 of 60

          31.        Defendant the Ritz-Canlton,Dgvelopment'Company, Inc.                    (rR€ Devetopment'),
another.Mariott Vãeations trorldwide subsidi:ary ahat uras                   4,   Mgrriott Inte¡nationâl' sgbsidiary
before the spin-ofÏ, is a,Delaware corpo¡4tion: with,a principal place of business at 6649 lVestwood

Bou:le'vard; Orlando¡ Florida, The þ¡gu1æurersiate¡tentgiven to purchasers at Ritz-Carl¡on Creat:

Bay states that RC Development "through or in conjunction with (the Orgânizer) . . . and other

affiliated and/or third-parry companies, is offering a variety of locations and related benefits and

privileges sometimes collectively refened to as 'The Ritz Carlton Club."' RC Development

provided financing to certain purchasers and was involved in delaying foreclosure proceedings.

          32.        Defendant the     Rir.Cûrlton Ctub, St. Thomas, Inc. is a U.S. Virgin lslands
corporation and        a   whotly-owned subsidiary RC Development, and therefore of Marriott Vacations

Worldwîdê as,welf . The governing documents¿t the Ritz-Carlton Crear Bay describe,RC:Club                        St"

'Thornas, lnc.    as   the,'¡'Organ,izedl of the Ritz.C¡dton Great Bay, RC Club St. Thomas, Inc, signed

the pu¡chose çontrsctsor¡,behalf of the,s-eller¡ RC Horels V[,

         33.         Defendant Rie-Carlton Management Company, LLC ("RC Management') is                            a

Dela-ware ,limitgd          liability'c{mpany with        ,a,   prineipal place   of   business ,at: 6649 West*¡ood

Boulevard, Orlando, Florida, RC Management was                          a wholly-owned Maniott Internationa!
subsidiary until the         20ll spin-offand    is now a wholly-owned subsidiary of Marriou Vacations

lVorldwide, RC Management              has,   the same principal place of business as Marriott V¿cations

Worldwide. Pursuant             to a   series   of    management agreements,              RC Management      shared

responsibil'iry      with Marriott International 'subsidiaries RC Hotels VI and RC Hotel Co. for
opèratinþ the Riø-Carlton Great Bay and managing the functions of the Association and ïts board.

         34.         Defsndant The Cobalt Travel Company, LLC ("Cobalt"), a Delaware limited,

liabiliry company formerly known as the Ritz-Carltsn Travel Company, LLC, is another,wiolly-

ow¡ed Marriott Vacations 'lü-orldwide sutsidiary with the sarne principal,place of business in

Orlando, Florida. Defendants misled owners, including Plaintiffs and the proposed Class, the

boards ofeach fraclional association, and the,courts i'n:three related cases into believing that Cobalt

had the exclusive authoriry to "afüliate" the RCDC with the MVC. In fact, the association at each
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 38 of 47



 Comþ1aî4¡
 'FlelnaA,,ël,,ui.'.i. ,iûariíott: Interna,tíønal, et   al.                                      Pa$e I l:Of 60

.ðlüb, hdd fhe pôwer to,,pr.eventthe qiaffiliiition?r"froûr.,extënding-to,thein,club,     ,and ,the,author,ity   tn'

sf,filigte rvithgngtherpro.,ggq¡; sqch.as,the..MVei was lstgr-detegaled,þ ênqther ¡¡¡1.uçi6.tû.Vâp-#o.ns

 Worldwide subsidiary, Lion & Crown, pursuant to the 2013 Afflliation Agreement,

             35.    Defe-ndant Thç    tion & Crown Travel Co., LLC ('rlion & Crown')             is a Delaware

 firnitpd l¡a    i'tþ co¡¡pa4Ífofied.in æü8,,Lion & Crown is another               wholly-owned subsidiary"of

 Marriott Vacations Worldwide with the same principal place of business in Orlando, Florida, In

an affiliation agreemçnt from 2010, Cobalt granted to Lion            & Crown the authoriryto affiliatewÌth

so:ca-lled "externa!" clubs, l'.e., those not branded as part of the RCDC program,

             36,.   Martioa Resorts, Travel Company, Inc.,              d.b'.a,,   M   . Exóhânge     Company,

:("MRfC) ìs a Delaware            corporation and a Marriott Vacations $/orldwide subsidiary that has

established an,exchangeprogram commonly known as Maniott Vacation Club (or more formatly,.

'the',ftdamiott.,Vacations ,Glúb, Destínations Exchange.Frogram) for the, purpose: providing MVC;

¡11smþs¡s,'t6 exçhgnßç      ppiols at the-,M,VC foraçcess to propefiíes ouþido the-MVC;, Th,e RC-ÞC:

;MVC merger was pqrnanently effectuated by the 2013 Affiliation Agreement'between Lion &
iG.r,o.w!1   an- M"TO. This 2013. AffrliatÍon Agreernenf was onty reçen[¡y disclesçd.

             37,    Defendant RC- St. Thomas,           LLC   is a limited liability company organized under

the laws of the U;S. Virgin Islands and a wholly-owned subsidiary of Maniott Vacations
Worldwide. On information and beliet RC St. Thomas, LLC was involved in foreclosing                      on,   ard

taking title to fractionals whose owners could not make their mortgage payments, as well                         as

delaying tlrose foreclosures.

             38.    TheNorth American Trust (the *NATO land trust') is a land trustiCIrganized under

.Flôriils law,thatìs, on information and belief, administered and controlled by Mäniott Vàeations,
rff¡rldwide a¡rd/or its,designees.       'I-n-e   NATO land trust owns the resorts and fractional interests
(inqluding,rnany wÍ¡h the RCDC)ro which Maniott Vacation,lr4embershave a right o,f access,

             39.    Manio,tt.Vacations, IVorldwide, MORI,,RC'Development, RC.Managbrnent Re,

Cl.ub St, Thomas, Inc,.eob-al!.Lion -& Crown, MRTC, RC St. Thomas,, and'the                  NATO land Fust,
are collectively referred to herein as the         *MVIV Defendants."     The MVW Defendants: (a) are the
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 39 of 47




l;i#i'|:,    ar. v, Marriou Internarional, et   at.                                        page 12 of 6'0

 agents, rep-resentatives, altèr egos, ,and/or instrumentalities     of their respective   principals or

eontrolling' entitíes, (b), have interlocklng or ove,rlapplng. :direotors and/or officers, wittr ,their

 res.pective,principalsor controlling,cntities, {c) are undercapilalized,andlor spurìous ordisreg4rd

 the corporate form, (d) and are enrities for which "piercing the corporate veil" is or may be

 necessary and appropriate to prevent injustice and inequity to Plaintiffs and the proposed Class.

           40,   Each of the   MVW Defendants directly and/or indirectly through individual       agentso

 representatives; employees, principals, officers, directors and members: (a) àctively or passìvely

 participated in the conduct, acts and omissions alleged herein, (b) materially assisted, aided,

 abetted and/or conspired with one or more other defendants in committing the conduct, acts, ând

 omissions alleged herein, (c) purposely, knowingly, recklessly, or negligently planned, directed,

 implemented, furthered, andior consented to conduct, acts and omissions atleged herein, andlor (d)

 is directly",vicariously, jointly,, and/or severally liable lor the conduct, acts, and omissions alleged

;herei,n.:Fqqpxample, cr,iticaldecisions that,Cobalt and Lion,& C-rownostensibly rnadg,regqrding, .

 the RCDC'.MVC rnprger ry.gre.,.:in fact, rnade by the Chief OperatÌng Officer of Mar¡iott Va-calions

 Wilrldwide, who was serving,at thersame time as ths controlling office.r of Cobalt:and          Lio¡:&
 C-rown,

                                             Pt   erxurrs
           41.   A.lan and Marjorie Helman are a niarried couple residing in Maitland, Florida, On

 or about February 8,2}02,they purchased an undivided li       l2   ínterest in a condominium unit at the

 RCDC in St. Thomas for $106,400.

           42.   Lepont Palm Beach, LLC, is organized under the laws of Florida. Its only member,

 Miohael Gianatasio, is a resident of Arrnonk, New Ysrk. On or about Octobêr 28,,2009, lvlr.

 Gianatasio and his wifc, Penny Gianatasio, purchased an undivided l/12 interest in a condominiurn

 uni¡ at the RCDC in St. Thornas for S180,000.

           43.   Pursuant   to an,Assignment of Claims, Michael and, Penny Gianatasio transfened
 all of their claims and all interests in claims arising out of ownership or undpr the purchase
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 40 of 47



,Ë¡rnplBint,
Helmøn, et al, u, Marrìott Inlernational, et     al.                                          Page 13 of 60

agreement orothelwise and pertaining        to   e undiv'ldêd I/.12 intelesfin,theircondominirlrn unit at

$e.,RC,D'G,in, 8t" Thsm.as-to Lepont,Palm,,Beaeh,      tLe,
          44,      Maurjce Kaspy and Liborio Piqzz4 are residents of Mbotrcat, Quebec,,On,,qr aboui

,M.arcrh.20,'200ö; theypurchased an undivided       l/12 intgrestin'aeondominir¡m gni¡,aithe RCDC ín

St. Thomas for $I44,000.

          4S',,    Timothy Aker is a resident ,9fl Pennington, Npw                On o¡   sbi.o-ut   Màrct¡ 22,
                                                                       'jg*ey"
2006, he purchased an undivided      l/l   ? interest in a condominium unit at the RCDC in.St. Thomas

mr$t         oo.

                                    GENERAI, ALLEGATIONS

          A.       History and Evolution of the Marriott Vacation Club

          46.      ln thê 1980s, Maniott tntemational   established MORI to rüñ its Marriott Vacation

Çh¡þ,ti.mesh4re oBerations. [n' l9&1, Mar¡iottls,Mananch,oniFtrílton Head Island becarne               thefirst

,Ma,rrigtt $.,4c.a!jon ub resort. By 2009, more tha.4.400¡000 tirneshare owngrs,had purchased,one-

week timeshare intervals as part of MVC. This was the initial itÊrajtion of the Marriott Vacation

Club; itwould,,soon evolve from     a timeshare to,,a point+.b:aspd:v4c4f,ig$otwr,grshiF:proÈRmi

          47.      By the summer of 2010, Marriott Intemafional had deeided to move away from its

historic model of selling weekly timeshare intervals through the Maniott Vacation Club. The

company introduced the concept of selling points that purchasers could use to stay at a range                of
resorts, as opposed to a particular week in a particular       resoÍ. Marrion       Intemational and then

Marriott Vacations Worldwide after the 201t spin-offviewed this introduction of vacation points

as a   way to maximize the cash flow of their vacation ownership business,

         48:       This'points-bassd model is more,flexible thán afixed-weekownership Ínterest.in a

particular property for at least two reasons. First, owners of MVC polnts are not locked into,weekl¡r

lintervats,. but rather can use,their points to stay'in various properties f,or   slort periods of timel ln
contrast, purchasers of RCDÇ fractionals had to commit to buy three-week intervals (or four              week
in Aspen Highlands), and the exchange program that allowed RCDC owners to swap time with
other RCDC properties required one-week stays. The Maniott Defendants touted these mïnimums
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 41 of 47



Complaìnt'
,Ílelman, et,al,..u. lylatiøitt   Ia¡¿-rnor,unal,:et,al,                                  Page l,4,of 60

'as a key differentiating factor for the   RiulCarlton Destination Club justi$ing the substantially

increased sales prices.

          49.     Second, MVC points csn be sold in varying quantities according to the preference

ofthe,purchaser. This means the "cost ofentry' to join the Maniott V¿catìon,Club is substantially

¡¡rs,1þa¡ the colt to iqin othçr prograrns. The minimum required purchase for MVC:points          is   just

 1,500 points. lVhen first introduced in the summer of 2010, MVC poínts were priced at $9.20 per

poínÇ meaning the minimum purchase was only $13,800. Even at today's price, around $14.00 per

point, the same purchase would cost only $2 t,000         far below what Plaintiffs and other members
                                                      -
of the proposed Class were required to spend to obtain access to the RCDC. On average, the 3,200

purchasers of Ritz-Carlton Destination Club fractions paid more than $200,000.

         50.      MVC poins are not backed by a direct interest in any particular underlying
property, but rather entitle the purchaser to use rights specified by the Marriott Defendants and a

be¡eficial interest,in NATO,land tr¡st.,This.rineans,thaÇ to support the number of MVC points they

wished to sell, Mamiott International, and later Mar¡iott Vscations Worldwìdsafter thg 20'l      I spin.
oft   'had to transf,er ownership   of sufficientrdeveþed inventoqy to,lhe NATO land tn¡st. As more
lfully alleged elsewhere in,this Complaint,,this:is why the Marríott Deféndants soqghtilo rnerge the

Ritz"Carlton Destination Club with the Marriott Vacation Club.

          B.      History and Evolution of the Ritz-Carlton Destination Club

         ri l ,   In 1999, MORI introduced the Ritz-Carlton Destinatiort CIub   ¿s a   luxury altemative

tþ its MV€ timeshare product.:The St, Thomas and Aspen Highlands propenibs were the RCDCIs

fìrst fractional ownership properties. Until about 2012, the Manion Defendants developed and

sold approximate ly 3,200 deeded ll12luxury fractionals under The Riu-Carlton Destination Club

brand at the following nine locations: Aspen. Highlands, Colorado: Bachelor Gulch, Colorado;

Jupitef, Florida; North Lake Tahoe, Califomia; San Francisco, California; Vail, Colorado; Abaco,

Bahamas; Maui, Hawaii; and, as relevant here, St, Thomas;'U.S: Virgín Islands.

         52,      The Ritz-Carlton Destination Club was cgncqived a¡d sold asla:"luxury" product

line that was more exclusive than and superior.'to â:rlêre tj¡neshare, The Marriott Defendants sold
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 42 of 47



    Complaint
    :Ileifiqn, et atr, v. Mørrlott
                                   Internatio-nalr    {'al¡                                                      Fage 15 of 60

    separately deeded l/12 fractional,ownership'interests that provided purchaser.s with rights to three

    partieular weeks.selected at the time of purchasë. In contrast, traditiönál ti'mesharss (sueh:as the

    initíral :iteratíon   of the MVC) aresold,in one-week,intervals, and poinib-brased,p¡og¡gr¡q (!qch,as

'the,   MVC after ribout        20,1'0) can þe   use{ for:þan-s:igntCIcc}fp4{rqy foq asr'shg,rt,Â      .staJ1,âs      qne nïght

    The exehangsprCIgram lhat:allowed RCDC                o pery, !o Êwap,,,,ti¡te,wlthin, the¡RCDie: required full-
'   wee.k.exehanges Blher than shorter periods,,

             53.          Marriott touted the deeded property intetest aspectrof :the RCDC to differentiate

    these fractional offerings from mere timeshares and to sellthem as a superior form of real property

twriership.¡MairÍott marketed these fractionals               as   "[]ike   any foim'of reql e,st¿tê, . , . fthai],can'.b-e,,

    sold, willed or tr-ansfened by the Member at any time" and represented in sales materials that they

    would be "operated for the exilusive use, benefit and,enjoyment of the Members, their families

    and their guests.t'The luxurious and private nattrre of thesefractionals, the requirement that they

.be'purchased and uSed in longer btscks of time measur.d în.'*"eks:ñot d¿J ;¡end'theexclusivþ'

..of   use:distingui$hed them from the MVC producf line.

             5:4.         Based on,these distinctions:and, att¡ib-uteg, RGDC f¡ap$pnals w.ere Eubstantially

iÌnore exp€nsive, both in.terms o'f pur.qhase price-aqd annual, mainier,ranee fee-s, than the points;

    based   MVC timeshare. The average RCDC purchaser paid more than $2û0,000 for a RCDC
    fractional, whereas one could become a memb.er of the Marriott Vacation Club for less lhan

    $20,000 duríng the relevant period.

             C.           The RiÞ-Carlton Great Bay

             55.          The Rit¿-Carlton Örlub Great Bay is located at 69'lû tfeat Ba,y, S.t. Thomas, VI

00.802 and consists sf a total         of 10s'Cctndominiuihs, broken dswn             as.   lotlöwsr {â)   18l   "Residences"

consisting of two and three bedrooms sold as l/12 fractional intêrests (equaling 972 fractionats);

and (b) 24 "Suites" consisting of trvo-bedroom units similarly sold as                           l/12 fractionat interests
(equãl iñg ansther 2SS fractionals).

             56.          The club was formally created,.on: May 22,, 2092, when Mqg.iott International

wholl -ow¡ed: subsidiary RC Hotels V[                      ,r.ecorded   a    D-eclaration Establishing            a   Plan for
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 43 of 47



Complaint
He.lman,,,et al,,v,   Man ioit"lnterndtìa,naf,   e.y,d!,                                    Fage 16 q-f,60

Condomíniurä          toi the Great Bay Condominium (the *Gondontihium,                Degla¡ation").:   A
Supplemental Declaration         of Condominium for The Club       :at Great Bay Condorninium (¿tClub

Declaration") recorded by RC Hotels VI that same day included certain use restrictions, including

the following contained in Article XI; section I     l.l:
        [E]ach of the Residences (i.e., whole condomíniums sold as fractionals)a relating ro
        Residence l¡tereplg,{i',9. the:fracti,o¡als lhpmselr¿es).çgbjpet to 'this Club, Eecl¿ration shafl
        be o,ccupied only fot tempor¿Iy'pccupahc,/r Useof the sarne,,a¡d the'Co¡n¡non ii-lements
        and Limited Common Elements of this Condominium is limited solely to the personal use
        of,Members, their,guestq¡ invitg-çp¡ a.¡.ld,le¡ççe..! Ênd':for ¡ecrcationql uses,by corporations and
        other entities owqing Residence Interest$, . . , Use of Residences or the Comtno¡
        Etements for commerciat purpose$ or qny purposes other than the pensonal use
        dçcribed herein ìs.exprssly prohibited. çCommerci¡I purpose" shall inclu{e, but
        not be limited to, a.pattern of rental aetivity or other occupency by a Mernber that
        the Members Association, in its reasonable discretion, could conclude constitutes a
        com mercial enterprise,or:pl?ctice.


(Emphasis added.) As more fully alleged below, this provision of the'Ctub Declaration either

prevented the RCD€-MVC merger without a vote to amend the Cluh Declaration.

         57..    ,Beginning,in2,A0Vand.thiough 201 l, the Marriott,Defendants çold ¿li but 79 of the

 1,260 available fnactionals at thc    Ritz"Carlt   :Gteat Btiy for an average price of over $ 150,00O per

fractional. As at the, 'other Ritz,Garlion' Residence C'lub locationsi,'$e- ,Mar¡iott Defendants

marketed'these St. Thom.qs frsotiqnals as, being ¡uperÍon to, rner,e tirneshares in that they were

separately deededr property int€r€sts equivalent to a second hqmer located in an,exclusive al¡d

private prope'4y available only to those who- purçhased tlitee wegk at pier¡ïum'prices.

         58.     The Rit¿-Carlton 6reat Bay is located on a beautiful parcel of land with beach

access, and was previously known as a quiet, very high-end destination.

        D.       The Marriott Defendants Controlled the Association Board, Communic¡tions
                 rilith Plaintiffs   and the Proposed Class, and Nearly Â,tl Aspects of Their
                 Separately Deêded P,roperty lnterêsts




a
  The Condominium and Club Declarations refers to the whole condominiums as a "Residenceo! and
the l/12 hactional interests that Plaintiffs purchased as a "Residence lnterest."
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 44 of 47



'Complaint
,I{¿lnøu et,,ali,u"¡   ila*iA*   Interndtional; et   al;                                     Page     l7'of 60

         59,      The Manio$ Defendants f¿iihüÍnèd 'ihe gövêrning:,riocuments, 'to               ensure'   üeir
rcontinued,oontrol ofthe Association and.,its;boar. ,,ev,en after-ìi(lþecamenominqlly.",i¡ epo¡denij'

Like in the governing dqcr¡ment5;at,fhe oÌherRltz..Car,lton Destination Clubs,s the                   M¿rci'stt

,D,efènda,nis imposed managgrrrent: âgrç€m:e.nts on"the-',Fropgrty.,that,,delega,ted,   all board. :functjons

and duties to RC Hotels VI, which in tum subqqntracted board functions and: duties to RC

Management, Later, RC Managemeht:further delegated certain important duties, such as elements

of association bo'ard govemance, to Maniott Intemational subsidiary RC.HotelCo. The'Maniott

Defendants used thi'S .contro!        to impropuly influence, infiltmte, and exert conhol over              the

ostensibly independent,Association board, operate the Ritz-Carltorr Great Bay in a manner that

benefited the Marriott Defendants, and otherwise carry out the wrongful conduct and the

fraudulent scheme described herein.

         60l     'lú thé:'ftritdtnagernent'âgreementdàfed,.luluy 22;2O02.'the Assocïat:ionr,which,had

.been just, formed and,w,as.cont¡olled        bv the.Marri'otf DefcnCâniq¡ entered lnto    ,q:   Managemeni

Agreement with RG,,Hotçfs          Vl thaf gave th¡l Ma.rnott i¡¡ternaiional,subsidiary "all of the power
and authority of the Association to the extent nec€ssary to perform the Managemcnt Companyts

duties and obligations under this Agreernent." This Management Agreement fu¡ther provided that

RC Hotels VI, 'bn behalf of and at the expense of, the Associationi to the exclusion of all other

persons including the Association and its Members, shall have all the powers and duties of the

Board of Directors as set forth in the Declarat¡on and the Bylaws of the Association . . . .n'

         61.      That same day; RC Hotels       Vl   entered into a "Sub-Management Agreement'with

RC Management in which RC Hotels VI engaged "RC Management Company as the exclusive

managing entity of the Condominium and to manage the daily'affairs of the.Condominium and the

Plan." The:Sub.ManagëmentAgreementralso'provides,that,riRC Management Company shall have

all ,of the power,and. authority of RC.llotels        Vl   under   $e Management Agreement       to, the extent



5
 Pursuant to the governing documents for each of the other four properties that remain in the RCDC
program     the resorts at San Francisco, Tahoe, Vail, and Aspen Highlands   *     all of the duties,
         -
including fiduciary duties, of the supposedly independent fractional owners association boa¡ds are
similarly delegated to RC Mansgement.
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 45 of 47



Comp-laint
I:[elman, et al,.v. .Mat'riott Inlernational, et            øl                                     Page I I of 60

necessary to perform RC Hotels              VI's duties and obligations under the Management Agreementt'

and further that "RC Management Company, on behalf of and at the exp.ense of, tlre Association,

to the exclusion of,all other persons including the Association and its Mernbers, shall have all the

powers and duties of the Board of Directors as set forth in the Declaration and the Bylaws of the

Assocíation   ,.   .   .r?



         62,       Nearty,a,decade later,,ât the time,of-the November 2011 spin.off; RC Management,

entered into a further subragency ag¡eement with Marriott Inter,irational subsidiary RC Hotel Cô,.

at   each     pC, lo-cation, This sub-agerc| :ôgr€effent dated,November 21,.201l,. provides that

Maniou lnternatlon-al, th,qqU h RC               F{o-tel   Co., w,ilf ¡nansge the on-site operations of each RCDC

location, giving Maniott.lnternationa! eot-trol,overthe Ritz'Carlton Great Bay, Importantly, it also

pro,viides that   Mariott Intemational, through RC:Flotel Co,,              manages association govemance, This

allowed Maniott Intemational to rnanipul¿te the Association to achieve the unwanted RCDC-

MVC merger,
         63.       The       MII   and   MVril   Defendants (through RC Hotel Co. and RC Managernent and

otherwise) also insisted that all communications with Plaintiffs and the proposed Class
                                                                                                               -
including those from the nominally independent but surreptitiously controlled Association board
*    be drafted.ior.:edited,by Marriott personnel. As a result, these,ÊornniunicationS were.impróperly

and deceplively crafred to achieve the Marriott Defendants' unlawful objectives.

         E.        ThC MU'ând            Ili¡¡W Defendants Owe Fiduciary Duties to Plaintiffs and the
                   Proposed €lass,

          64.      Marriott International and its subsidiaries RC Hotels Vt and RC Hotels Co. and

 Marriott Vacations Worldwide andis su,b.sidiaries'RC Management, Cobalt, Lion & Crownr,and

 M-RTC were the agents for and assumed fiduciary duties to the Association, Plaintiffs, and the

proposed .Class, bêsed on p¡inciples                of agency !aw, the terms of      the, management agreements

described above, their almost complete control over the Association qnd its board, and the

separately-deeded,           pr pefty'   interests purchased       by Plaintift,   T'he goveming dpcurngnts, for

 example, provided for the following instruments of control over the physical properry:
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 46 of 47



Cömplaint
Ifelman, et aL v. Marriott Internatíonal, et     al.                                           Page 19 of 60

         â,       Fraotiôn¡iiownêm wer€ not provided.,keys,to thei¡:unit¡r. RathÊr." they.had to check
                  i:n'"qt the front desk on each vis'iù,''toobt¡'ih,.acces$,
         b.       Unfike oases in whÌch ,agroup of friends share a Þroperfyi tlie Êsctional oW-neæ in
                  a particular unit did not decide when each Co-owner used the unit-Defendants
                  co¡tr. qlled, g:re,gervatisn systeníl goveming access.
         c,       Defendants eyen. conrolled whether Plaintiffs could ever acçess their particula;r
                  unit.The purehase contract ensured that they had three weeks at the Ritz-Carhon
                  Great Bay; butthe Marriott,resenration,s¡/stern in fåct,determ¡hed whsthèr'en'ownêr
                  stayed in their chosen unit or I seprirate one entirely.
         d.       D-efchdants'dptermined tlie décor and when and how:tlie; v,anious. unÏ,t,would,be.
                  refurbished.,
         65,      ln. the.sç, gnd o.ther, ways, M:a.r-rlptt, trnternratiûngrl¡ thfough RG'!,{oref .oo. an{' RC.

Hotels   Vl,   and Marriott Vacations WorldwÍde, through RC Management and other subsidiaries,

controllêd nearly,all aspecs      of Plaintiffs! and the proposed Class'       separately-deeded properfy

interests. It is this hígfi degree of control that gives rise to the Maniott Defendants' fiduciary

obligations to Plaihtiffs and theproposed Class.

         F.       Sales of RCDC FT¡ction¿ls SIow by 2010

         66,      By 2010, sales of luxury private residence clubs had substantially slowed down

from pre.recession rates. In fall 2010, Marriott International attempted to sell its RCDC business'

to ,a third.par.ty in a marketing:offbring led by ,an internatiodåtl.y trnown :inlestment bank. On

infbfnation snd,.bejipf based.on ,relatively widespread krtowledge ln the ,industry, a number, of'
partíes .çs¡ç,:i¡ts{ested, including Timbers Group and Discovery l;gnd Company. Durirlg iis,

marketing,to sell'ReDCrto,.third pqrties,the Marriott Defendants extolled at length thç value o'f

the Ritz-Callton brand.

         67. It was around this time that Manion Intemational and is subsidiaries                       began

converting iogaci "wpek owners" qf MV€ timeshares to a "poinls-based pro'ducf'rthrough which

purchasers bought interests in the      NATO land tn¡st set up to own the resorts and fractionals to
which MVC members had access. By the end of 201 l, many of MVC's 400,000-plus owners at

over 50 MVC resorts wortdwide were utílizing points purchased ftom MORI to trade for use                    of
MVC.resorts.
Case: 3:19-cv-00036-CVG-RM Document #: 1-3 Filed: 05/22/19 Page 47 of 47



,Complaint,
 Helm'an,,el al, u.,lt'Iqniati   late,rng¡þna{rei,ql,,                                  page,20,of 60,

         'ç.   .'Thc$pinofI       of Marriott rvacations Worldwide fröm,,Mdrriott Inte¡.n-4.tional

                  ,ánd the "Re'Engineeringl     ¡¡6e   RCDC,


         63.      ln'Fêb'ruary 201.1, Mdniott lnternational'offic,,ialþ',a¡nounced its plan to spin-off

Marriott Vacations Worldwide as a publicly ,traded, company. Ostensibly, Maniort Vacations

lvorldwids becarne the exclus'ive developeland nngnager of .vacatio¡,ownership rand,rçlated
:products under the Mar¡ioft:brand and the excluiive developer of'vâcetion: Qwnorship,and rëlated

p¡oducis und-e[,the',Rìtz gdton,brand; btrtiManion ln-temqtional rstaine.d,:signifieant control of,

Marriott Vacations Túorldwide's operations becáuse of licensing agreements further described

below,

         69.      At the same time, the Marriott Defendants abandoned efforls to sell the Riu4arlton

Dç-stin¿tion Club,¡ opting instead      ro include.it;Ìn the.newly spun:out.companyi Hpwever,,       the

Martiott Defendánts did not plan to invesfi fünhei,in,thé RCDC ',luxury .product          rl¡'ne. Torthe:

eontràr!, ê,SEC fiiiing,on:June 28, Z0,l l, states:

         Given the continued weakness in the ecoRomy; particularly in the tuxury real estate market,
         we heve significantly scaled back our development of Luxury segment vacarion ownership
         products. We do not have any Luxury segrnênt projects under construction nor do we have'
         ant'cunent"þlans.fo¡'new'luxury:,developrnent;,IVhi,l.e we will continue to spll existing
         Luxury se-g¡ent vacation ownership produc,ts,.we alsoexÞect.fo evaluate oppornrnities for
         bulk sales of finished inventory and dispositíon of undeveloped land.

         V0.      Around mid-201,1,,a g¡pup.of senioç Marriott Interilational,executives that made up

,some-thing,called the Crowth andÇovemance Council began plotting their specific plans for,the

re-engineering of the Ritz-Carlton Destination Club. After seriously considering:ar least one other

option, this group decided to trensfer unsold RGÞC,f¡actiorral irwentorJ to the NATO land tnrsr

and thereby make it available to members of the Marrion Vacation,elub,.and then merge the RiÞ-,

carlton Destination club with rhe Marriott vacation Club. They knew rhat.doing so woul.d allow
the Marriott Defendang to sell more MVC poÌnts at higher prices because giving MVC memben

access   to luxury Rie-Carlton Destination CIubE,would           enhance Maniott Vacation Club's

attr¿ctiveness.
